
	
		II
		110th CONGRESS
		1st Session
		S. 1424
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Schumer (for
			 himself, Mr. Lieberman,
			 Mr. Kerry, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for the continuation of agricultural programs
		  through fiscal year 2013, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Farm, Nutrition, and Community
			 Investment Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Dairy
					Sec. 1001. Continuation of the milk income loss contract
				program.
					Sec. 1002. Minimum price for Class I milk under Federal milk
				marketing orders.
					Sec. 1003. Dairy export incentive and dairy indemnity
				programs.
					Sec. 1004. Funding of dairy promotion and research
				program.
					Sec. 1005. Federal milk marketing orders.
					Sec. 1006. Dairy processing equipment loan guarantee
				fund.
					Sec. 1007. Federal loan forgiveness program.
					Sec. 1008. Mandatory reporting of dairy
				commodities.
					TITLE II—Conservation
					Subtitle A—Conservation security
					Sec. 2001. Sense of Congress regarding the conservation
				security program.
					Sec. 2002. Dual eligibility for certified organic
				farms.
					Sec. 2003. Comprehensive conservation enhancement
				program.
					Sec. 2004. Conservation security program.
					Subtitle B—Conservation reserve
					Sec. 2011. Conservation reserve program.
					Subtitle C—Wetlands reserve program
					Sec. 2021. Wetlands reserve program.
					Subtitle D—Environmental quality incentives
					Sec. 2031. Environmental quality incentives
				program.
					Subtitle E—Farmland protection program
					Sec. 2041. Farmland protection program.
					Sec. 2042. Debt for agricultural easements.
					Sec. 2043. Farmland Protection Policy Act.
					Subtitle F—Cooperative conservation partnership
				initiative
					Sec. 2051. Cooperative conservation partnership
				initiative.
					Sec. 2052. Minimum base allocation to States in funding of
				certain department of agriculture conservation programs.
					Subtitle G—Other conservation programs
					Sec. 2061. Wildlife habitat incentive program.
					Sec. 2062. Pilot program for comprehensive conservation
				planning.
					Sec. 2063. Pilot program for conservation risk
				management.
					Subtitle H—Funding and administration
					Sec. 2071. Funding and administration.
					Sec. 2072. Delivery of technical assistance.
					Sec. 2073. Conservation application process.
					Sec. 2074. Planning for agriculture grants.
					Sec. 2075. Exclusion of payments under Department of
				Agriculture conservation programs from adjusted gross income
				limitation.
					Subtitle I—Conservation loan guarantee program
					Sec. 2081. Conservation loan guarantee program.
					TITLE III—Trade
					Sec. 3001. Market access program.
					Sec. 3002. Technical assistance for specialty
				crops.
					TITLE IV—Nutrition programs
					Subtitle A—Food Stamp Program
					Sec. 4001. Definition of thrifty food plan.
					Sec. 4002. Exclusion of combat-related military pay from
				countable income.
					Sec. 4003. Deductions from income.
					Sec. 4004. Dependent care deduction.
					Sec. 4005. Allowable financial resources.
					Sec. 4006. Exclusion of retirement accounts from countable
				financial resources.
					Sec. 4007. Simplified reporting.
					Sec. 4008. Work requirement.
					Sec. 4009. Fairness for legal immigrants.
					Sec. 4010. Minimum benefit.
					Sec. 4011. Accountability for paperwork
				requirements.
					Sec. 4012. Administrative cost-sharing and quality
				control.
					Sec. 4013. Reauthorization of food stamp program and food
				distribution program on Indian reservations.
					Sec. 4014. Assistance for community food projects.
					Sec. 4015. Availability of commodities for the emergency food
				assistance program.
					Sec. 4016. Study on comparable access to food stamp benefits
				for Puerto Rico.
					Subtitle B—Miscellaneous
					Sec. 4021. Nutrition information and awareness pilot
				program.
					TITLE V—Rural Development
					Sec. 5001. Farm and ranch profitability grant
				program.
					Sec. 5002. Definition of rural and rural area.
					TITLE VI—FORESTRY
					Subtitle A—Cooperative Forestry Assistance Act of
				1978
					Sec. 6001. Community forest and open space conservation
				program.
					Sec. 6002. Development of National priorities and State forest
				plans.
					Subtitle B—Healthy Forests Restoration Act of 2003
					Sec. 6011. Healthy forests reserve program.
					TITLE VII—Energy
					Sec. 7001. Definition of biomass.
					Sec. 7002. Federal procurement of biobased
				products.
					Sec. 7003. Biorefinery development grants.
					Sec. 7004. Energy audit and renewable energy development
				program.
					Sec. 7005. Renewable energy systems and energy efficiency
				improvements.
					Sec. 7006. Biomass research and development.
					Sec. 7007. Cooperative research and extension
				projects.
					Sec. 7008. Industrial site redevelopment through cellulosic
				program.
					Sec. 7009. Farm and ranch energy efficiency rebate
				program.
					Sec. 7010. Alternative uses for biofuel byproducts.
					Sec. 7011. National net metering for farm energy.
					TITLE VIII—Health diets
					Sec. 8001. Expansion of fresh fruit and vegetable
				program.
					Sec. 8002. Section 32 specialty crop purchases.
					Sec. 8003. School preference study.
					Sec. 8004. Independent evaluation of commodity purchase
				process.
					Sec. 8005. WIC farmers' market nutrition program.
					Sec. 8006. Seniors farmers’ market nutrition
				program.
					Sec. 8007. Direct-to-consumer promotion program.
					Sec. 8008. Purchases of locally produced foods.
					TITLE IX—Miscellaneous
					Subtitle A—Organic Agriculture
					Sec. 9001. National organic certification cost-share
				program.
					Subtitle B—Crop Insurance
					Sec. 9011. Provision of organic insurance programs.
					Sec. 9012. Coverage area flexibility.
					Sec. 9013. Crop insurance incentives for beginning farmers and
				ranchers.
					Sec. 9014. Crop insurance appeals for denial of
				claims.
					Sec. 9015. Expanded coverage based on historical
				data.
					Sec. 9016. Reauthorization, expansion, and improvement of
				adjusted gross revenue insurance pilot program.
					Sec. 9017. Agricultural management assistance
				program.
					Sec. 9018. Education and risk management
				assistance.
					Subtitle C—General Provisions
					Sec. 9021. Colony collapse disorder.
					Sec. 9022. 100-percent exclusion of gain on sales of
				conservation easements on farmland to eligible entities for conservation
				purposes.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		IDairy
			1001.Continuation
			 of the milk income loss contract program
				(a)Continuation of
			 program; payment percentage rateSection 1502(c)(3)(C) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982(c)(3)(C)) is
			 amended by striking 0 percent and inserting and ending on
			 September 30, 2013, 45 percent.
				(b)Maximum payment
			 quantitySection 1502(d)(2)) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7982(d)(2)) is amended in the first sentence
			 by striking 2,400,000 pounds and inserting 4,800,000
			 pounds.
				(c)Contract signup
			 and durationSection 1502 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7982) is amended in subsections (f) and (g)(1)
			 by striking September 30, 2007 each place it appears and
			 inserting September 30, 2013.
				1002.Minimum price
			 for Class I milk under Federal milk marketing ordersSection 8c(5) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by adding at the end the following:
				
					(P)Class I milk
				pricing
						(i)Minimum
				priceNotwithstanding any other provision of law, beginning on
				October 1, 2007, the minimum price for Class I milk under each Federal milk
				marketing order issued under this subsection shall be $15.58 per
				hundredweight.
						(ii)Adjustment for
				inflation
							(I)In
				generalBeginning on October 1, 2008, and each October 1
				thereafter, the amount in clause (i) shall be adjusted by the percent that
				equals the total percentage change for the 12-month period ending the preceding
				June 30 in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
							(II)RequirementEach
				adjustment under subclause (I) shall be based on the unrounded amount for the
				prior 12-month period.
							.
				
			1003.Dairy export
			 incentive and dairy indemnity programs
				(a)Dairy export
			 incentive programSection 153(a) of the Food Security Act of 1985
			 (15 U.S.C. 713a–14(a)) is amended by striking 2007 and inserting
			 2013.
				(b)Dairy indemnity
			 programSection 3 of Public Law 90–484 (7 U.S.C.
			 450l) is amended by striking 2007 and inserting
			 2013.
				1004.Funding of
			 dairy promotion and research programSection 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking
			 2007 and inserting 2013.
			1005.Federal milk
			 marketing orders
				(a)2-class system
			 for classifying milk
					(1)In
			 generalNot later than September 30, 2008, the Secretary shall
			 conduct a study of the economic benefits to milk producers of establishing a
			 2-class system for classifying milk under Federal milk marketing orders issued
			 under section 8c(5) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)),
			 reenacted with amendments by the Agricultural Marketing Agreement Act of 1937,
			 consisting of a fluid milk class and a manufacturing grade milk class (with the
			 price for both classes determined using the component prices of butterfat,
			 protein, and other solids).
					(2)Amendment to
			 orders
						(A)In
			 generalIf the Secretary determines (on the basis of the study
			 conducted under paragraph (1)) that a 2-class system for classifying milk under
			 Federal milk marketing orders would have a positive impact on milk producers,
			 the Secretary submit a report to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate that includes the text of proposed amendments to the Federal milk
			 marketing orders to implement the 2-class system for classifying milk.
						(B)Effective
			 dateThe proposed amendments described in subparagraph (A) shall
			 take effect not earlier than the date that is 180 days after the date on which
			 the report is submitted under that subparagraph.
						(b)Deadline for
			 issuance of ordersSection 8c(4) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(4)), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by striking After and
			 inserting Not later than 30 days after.
				(c)Advanced
			 pricingSection 8c(5) of the
			 Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by
			 the Agricultural Marketing Agreement Act of 1937, is amended by adding at the
			 end the following:
					
						(P)Advanced
				pricingNot later than September 30, 2007, in calculating the
				advanced price of Class I butterfat milk and Class I and II skim milk under
				Federal milk marketing orders, the Secretary shall use the 4-week component
				prices that are used to calculate prices for Class III and Class IV milk, as
				determined by the
				Secretary.
						.
				(d)Economic impact
			 assessmentThe Secretary shall—
					(1)carry out a
			 review of the milk–feed ratio during the 1–year period ending on the date of
			 enactment of this Act; and
					(2)not later than
			 September 30, 2008, and each time a proposed change in the Federal milk
			 marketing order formulas is considered by the Secretary—
						(A)assess the
			 economic impact, over a 1- and 2-year period, of proposed changes in Federal
			 milk marketing order formulas on—
							(i)milk
			 supply;
							(ii)farm
			 profitability;
							(iii)consumer
			 demand; and
							(iv)market
			 prices;
							(B)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry a report that describes the results of the
			 assessment; and
						(C)consider, and
			 include in the record, the results of the assessment before making a decision
			 on any proposed change to the Federal milk marketing order formulas.
						1006.Dairy processing
			 equipment loan guarantee fund
				(a)Loans
					(1)In
			 generalSection 310B(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1932(a)) is amended—
						(A)by designating
			 the first through fifth sentences as paragraphs (1) through (5),
			 respectively;
						(B)by striking
			 Sec 310B.
			 (a) The Secretary and inserting the following:
							
								310B.Rural
				industrialization assistance
									(a)Loans
										(1)In
				generalThe
				Secretary
										;
						(C)by striking
			 for the purposes of (1) improving and inserting “for the
			 purposes of—
							
								(A)improving
								;
						(D)by striking
			 abatement and control, (2) the conservation and inserting
			 “abatement and control;
							
								(B)the
				conservation
								;
						(E)by striking
			 rural areas, (3) reducing and inserting “rural areas;
							
								(C)reducing
								;
						(F)by striking
			 rural areas, and (4) to facilitate economic and inserting “rural
			 areas;
							
								(D)facilitating
				economic
								;
				and
						(G)by striking
			 foreign trade. and inserting “foreign trade; and
							
								(E)providing
				processors of dairy products with incentives for investing in new equipment and
				technologies by using not more than $15,000,000 each fiscal year to—
									(i)make loans to
				dairy processors and cooperatives to cover not more than 50 percent of the cost
				of acquisition and adoption of new equipment, equipment upgrades, and new
				technologies—
										(I)at a fixed rate
				of interest not to exceed the prime lending rate plus 1 percent; and
										(II)with a term of
				not to exceed 15 years; and
										(ii)guarantee loans
				made to dairy processors and cooperatives for the acquisition and adoption of
				new dairy equipment, equipment upgrades, and new technologies, at a guarantee
				rate of 90
				percent.
									.
						(2)Conforming
			 amendments
						(A)Section
			 307(a)(6)(B)(ii) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1927(a)(6)(B)(ii)) is amended by striking clause (1) of section
			 310B(a) and inserting section 310B(a)(1)(A).
						(B)Section
			 333A(g)(1)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1983a(g)(1)(B)) is amended by striking 310B(a)(1) and inserting
			 310(a)(1)(A).
						(C)Section
			 381E(d)(3)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2009d(d)(3)(B)) is amended by striking 310B(a)(1) and inserting
			 310B(a)(1)(A).
						(b)Lending power
			 for dairy processing cooperativesSection 3.7 of the Farm Credit
			 Act of 1971 (12 U.S.C. 2128) is amended by adding at the end the
			 following:
					
						(g)Dairy
				processing cooperatives
							(1)In
				generalThe banks for cooperatives may use not more than
				$15,000,000 each fiscal year to provide dairy processing cooperatives with
				working capital lines of credit and accounts receivable financing for the
				purpose of accessing export marketing opportunities for milk and milk
				products.
							(2)LimitationsFinancing
				provided by the banks for cooperatives for a project under paragraph (1) may
				not exceed the lesser of—
								(A)$1,000,000;
				or
								(B)75 percent of the
				costs of carrying out the project.
								(3)Term
								(A)In
				generalExcept as provided in subparagraph (B), the term of a
				line of credit described in paragraph (1) shall not exceed 24 months.
								(B)Revolving lines
				of creditA revolving line of credit may be used for multiple
				transactions.
								(4)Due
				dateAn accounts receivable financing loan under this subsection
				shall be due on the earlier of—
								(A)the date on which
				the receivable is paid; or
								(B)180 days after
				the date of disbursement.
								(5)Use of
				financing
								(A)Working capital
				line of credit financingWorking capital line of credit financing
				under this subsection may be used—
									(i)to acquire
				inventory for the production of milk;
									(ii)to pay direct
				and indirect costs (such as design, engineering, labor, and overhead costs)
				used for—
										(I)the manufacture
				or purchase of goods, including work-in-process, for the production of milk;
				or
										(II)for the
				provision of services for the production of milk; or
										(iii)to support
				standby letters of credit used as bid bonds, performance bonds, or payment
				guarantees.
									(B)Accounts
				receivable financingAccounts receivable financing under this
				subsection may be used to finance export accounts receivables for milk and milk
				products sold on payment terms of not more than 180 days after the date of
				arrival at the port of importation, if the finance export accounts receivable
				have been insured by the Commodity Credit Corporation or other guarantor
				approved by the
				Secretary.
								.
				1007.Federal loan
			 forgiveness programThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3101 et seq.) is amended by adding at the end the following:
				
					PFederal dairy
				education loan forgiveness
						1495.Short
				titleThis subtitle may be
				cited as the Federal Dairy Education Loan Forgiveness
				Act.
						1496.DefinitionsIn this subtitle:
							(1)Family dairy
				farmThe term family dairy farm means the real
				property of a dairy farm—
								(A)owned by—
									(i)1
				or more immediate family members; or
									(ii)a family dairy
				farm corporation; and
									(B)used for the
				production, for commercial purposes, of milk or milk products.
								(2)Family dairy
				farm corporationThe term family dairy farm
				corporation means a corporation—
								(A)at least 75
				percent of the assets of which are devoted to active involvement in farming;
				and
								(B)at least 75
				percent of each class of stock of which is continuously owned by 1 or more
				immediate family members.
								(3)Immediate
				family memberThe term immediate family member means
				a spouse, child, stepchild, parent, stepparent, grandparent, brother,
				stepbrother, sister, stepsister, or similar relative-in-law of an owner of real
				property, as determined by the Secretary.
							(4)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a)).
							(5)ProgramThe
				term program means the Federal dairy education loan forgiveness
				program established under section 1497(a).
							(6)Qualified
				applicantThe term qualified applicant means a
				resident of the United States who, as determined by the Secretary—
								(A)holds a 2- or
				4-year degree in a field related to the production of agricultural products
				from an institution of higher education;
								(B)on or after
				January 1, 2008, has commenced the first year of full-time ownership or
				operation of a family dairy farm; and
								(C)is the borrower
				of an outstanding qualified loan as a result of pursuing a degree described in
				subparagraph (A).
								(7)Qualified
				loanThe term qualified loan means—
								(A)(i)a loan made, insured,
				or guaranteed under section 428 or 428H of the Higher Education Act of 1965 (20
				U.S.C. 1078, 1078–8);
									(ii)a Federal Direct Stafford Loan or
				a Federal Direct Unsubsidized Stafford Loan made under section 455 of that Act
				(20 U.S.C. 1087e); or
									(iii)a consolidation loan under
				section 428C of that Act (20 U.S.C. 1078–3), or a Federal Direct Consolidation
				Loan under section 455 of that Act (20 U.S.C. 1087e), to the extent that the
				amount of the loan was used to repay a loan described in clause (i) or (ii);
				and
									(B)a loan under part
				B or D of title IV of that Act (20 U.S.C. 1070 et seq.); or
								(C)a loan under a
				guaranteed student loan program of the Department.
								1497.Federal dairy
				education loan forgiveness program
							(a)In
				generalSubject to the availability of appropriations, the
				Secretary shall carry out a Federal dairy education loan forgiveness program
				under which the Secretary shall assume the obligation to repay an amount
				calculated in accordance with subsection (c) for 1 or more qualified loans made
				to eligible qualified applicants in accordance with this section.
							(b)EligibilityA
				qualified applicant shall submit to the Secretary an application and such
				documentation of continued eligibility as the Secretary determines to be
				appropriate.
							(c)Maximum
				amountThe maximum amount that the Secretary may repay under the
				program for each qualified applicant shall be equal to the average annual cost
				of tuition at land–grant colleges and universities (as determined by the
				Secretary annually), for each year that the qualified applicant—
								(1)is an owner or
				operator of a family dairy farm; and
								(2)has not otherwise
				received loan repayment on behalf of the qualified applicant under this section
				or any other Federal or State program.
								(d)ProhibitionNothing in this section authorizes the
				refunding of any repayment of a qualified loan.
							(e)Exclusion from incomeAny payment to, or on behalf of, a
				qualified applicant under this subtitle shall not be included in the gross
				income of the qualified applicant for purposes of the Internal Revenue Code of
				1986.
							(f)Authorization
				of appropriations
								(1)In
				generalThere are authorized
				to be appropriated such sums as are necessary to carry out this
				subtitle.
								(2)Insufficient
				fundsIf the total amount of
				funds appropriated to carry out this subtitle is insufficient to provide loan
				repayment under the program for all eligible qualified applicants, the
				Secretary shall provide loan repayment to eligible qualified applicants on a
				pro rata
				basis.
								.
			1008.Mandatory
			 reporting of dairy commodities
				(a)DefinitionsSection 272 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1637a) is amended to read as follows:
					
						272.DefinitionsIn this subtitle:
							(1)Dairy
				commodity
								(A)In
				generalThe term dairy commodity means a product
				manufactured from milk or a milk-derived ingredient.
								(B)InclusionsThe
				term dairy commodity includes—
									(i)fluid
				milk;
									(ii)cheese;
									(iii)butter;
									(iv)nonfat dry
				milk;
									(v)skim milk;
									(vi)whey
				products;
									(vii)dry proteins
				(such as a milk protein concentrate, casein, and a caseinate);
									(viii)a lactose
				product; and
									(ix)a fresh dairy
				product (such as yogurt and ice cream).
									(2)Dairy
				processorThe term dairy processor means a person or
				legal entity that commercially processes milk into cheese, butter, nonfat dry
				milk, or other dairy solids.
							(3)SecretaryThe
				term Secretary means the Secretary of
				Agriculture.
							.
				(b)Mandatory
			 reportingSection 273 of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1637b) is amended—
					(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
					(2)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Daily
				Reporting
								(1)In
				generalThe corporate officers or officially-designated
				representatives of each dairy processor shall report to the Secretary at least
				once each reporting day, not later than 10:00 a.m. Central Time, for each sales
				transaction involving a dairy commodity, information concerning—
									(A)the sales
				price;
									(B)the quantity
				sold;
									(C)the location of
				the sales transaction; and
									(D)product
				characteristics, including—
										(i)moisture
				level;
										(ii)packaging
				size;
										(iii)grade;
										(iv)if appropriate,
				fat or protein level;
										(v)heat level for
				dried products; and
										(vi)other defining
				product characteristics.
										(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public not less frequently than once each reporting day, categorized by
				location and product characteristics.
								(b)Weekly
				reporting
								(1)In
				generalThe corporate officers or officially-designated
				representatives of each dairy processor shall report to the Secretary, on the
				first reporting day of each week, not later than 9:00 a.m. Central Time, for
				the prior week information concerning—
									(A)the sales prices
				for sales transactions involving dairy commodities, categorized by product
				characteristics; and
									(B)the quantities of
				dairy commodities sold.
									(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public on the first reporting day of the each week, not later than 10:00
				a.m. Central Time, categorized by location and product characteristics.
								(3)Federal order
				pricesThe Secretary shall use weekly prices published under
				paragraph (2) to calculate Federal milk marketing order prices.
								(c)Monthly
				reporting
								(1)In
				generalThe corporate officers or officially–designated
				representatives of each dairy processor shall report to the Secretary, on the
				first reporting day of each month, not later than 9:00 a.m. Central Time, the
				quantity of all dairy commodities processed by the dairy processor during the
				prior month.
								(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public on the first reporting day of the each month, not later than 10:00
				a.m. Central Time, categorized by location and product
				characteristics.
								.
					IIConservation
			AConservation
			 security
				2001.Sense of
			 Congress regarding the conservation security programIt is the sense of Congress that the
			 conservation security program established under subchapter A of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et
			 seq.) should—
					(1)be fully funded and implemented on a
			 nationwide basis;
					(2)have simplified
			 and streamlined payments and eligibility requirements to increase transparency,
			 clarity, and ease of use by producers;
					(3)create a better
			 balance between rewards for current stewardship and incentives for new
			 conservation;
					(4)emphasize
			 payments based on management intensity (the level of treatment) and the breadth
			 of resource concerns addressed;
					(5)reward producers
			 for addressing the most important resources of concern as determined by
			 States;
					(6)provide greater
			 flexibility to States and State technical committees to determine and rank
			 priority resource concerns;
					(7)provide adequate
			 technical assistance to ensure that there is the capacity to enroll
			 participants, provide on-site assessment and planning, and to facilitate timely
			 contract renewals and modifications;
					(8)provide a
			 predictable and reliable stream of revenue based on environmental
			 measures;
					(9)be universally
			 available and adaptable to all types of farm operations in all regions of the
			 country;
					(10)have expanded
			 eligibility to include non-industrial private forested land, whether or not the
			 land is incidental to an agricultural operation;
					(11)provide a
			 minimum annual base payment;
					(12)be coordinated
			 with other working land conservation programs of the Natural Resources
			 Conservation Service;
					(13)encourage
			 payments based on carbon sequestration;
					(14)encourage
			 environmentally-sound methods and practices for the production of sustainable
			 cellulosic bioenergy feedstocks; and
					(15)ensure dual
			 eligibility for certified organic farms in accordance with the amendments made
			 by section 2002.
					2002.Dual
			 eligibility for certified organic farmsSection 1238C of the Food Security Act of
			 1985 (16 U.S.C. 3838c) is amended by adding at the end the following:
					
						(h)Dual
				eligibility for certified organic farms
							(1)In
				generalNot later than 60 days after the date of enactment of
				this subsection, the Secretary shall establish a clear, producer-friendly means
				by which producers may simultaneously—
								(A)certify
				eligibility under the national organic program established under the Organic
				Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) (referred to in this
				subsection as the national organic program); and
								(B)be determined
				eligible for enrollment in the conservation security program.
								(2)Continuous
				enrollmentThe Secretary shall allow any producer that is
				certified as organic under the national organic program to automatically enroll
				in the conservation security program.
							(3)PriorityIf
				the Secretary establishes a system to select participants to enroll in the
				conservation security program from among eligible applicants, the Secretary
				shall give priority, within any class or category of potential participants, to
				producers certified under the national organic
				program.
							.
				2003.Comprehensive
			 conservation enhancement programSection 1230(a)(1) of the Food Security Act
			 of 1985 (16 U.S.C. 3830(a)(1)) is amended by striking 2002 and
			 inserting 2013.
				2004.Conservation
			 security program
					(a)In
			 generalSection 1238A(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3838a(a)) is amended by striking
			 2011 and inserting 2013.
					(b)Technical
			 assistanceSection 1238C(g)
			 of the Food Security Act of 1985 (16 U.S.C. 3838c(g)) is amended by striking
			 2007 and inserting 2013.
					BConservation
			 reserve
				2011.Conservation
			 reserve program
					(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking
			 2007 and inserting 2013.
					(b)Eligible
			 landSection 1231(b) of the Food Security Act of 1985 (16 U.S.C.
			 3831(b)) is amended—
						(1)in paragraph (1),
			 by striking the period at the end and inserting a semicolon;
						(2)in paragraph
			 (4)—
							(A)in subparagraph
			 (C), by striking or at the end; and
							(B)in subparagraph
			 (D), by striking and and inserting or;
							(3)in paragraph (5),
			 by striking the period at the end and inserting a ; or;
			 and
						(4)by adding at the
			 end the following:
							
								(6)marginal pasture
				land or hay land that is otherwise ineligible, if the Secretary determines that
				the land—
									(A)is to be devoted
				to native vegetation appropriate to the locale; and
									(B)(i)will provide suitable
				habitat for a State or federally listed threatened or endangered species or a
				species determined by the Secretary of the Interior to be species of concern;
				or
										(ii)will contribute to the restoration
				of a critically endangered ecosystem or endangered ecosystem, as defined by the
				Secretary.
										.
						(c)Maximum
			 enrollmentSection 1231(d) of the Food Security Act of 1985 (16
			 U.S.C. 3831(d)) is amended—
						(1)by striking
			 The Secretary and inserting the following:
							
								(1)In
				generalThe
				Secretary
								;
						(2)in paragraph (1)
			 (as designated by paragraph (1)), by striking 2007 and inserting
			 2013; and
						(3)by adding at the
			 end the following:
							
								(2)Enrollment
				goalsFor the period beginning on the date of enactment of this
				paragraph and ending on December 31, 2013, the Secretary shall establish a goal
				to enroll not less than 7,000,000 acres of eligible land through the continuous
				enrollment program and the conservation reserve enhancement program.
								(3)General
				signup
									(A)In
				generalTo the maximum extent practicable, the Secretary shall
				ensure that not more than 80 percent of the acres maintained in the
				conservation reserve at any 1 time during the 2008 through 2013 calendar years
				are acres that were enrolled through a general signup under section
				1234(c)(2)(A).
									(B)RequirementsFor
				an offer to be accepted into the conservation reserve under the general signup,
				the Secretary shall require an offer to have an environmental benefit index
				score at or above a threshold that is 15 percent higher than the average of the
				thresholds used in general signups during fiscal years 1996 through 2006,
				adjusted for changes in the index over those fiscal
				years.
									.
						(d)Duration of
			 contractSection 1231(e)(3) of the Food Security Act of 1985 (16
			 U.S.C. 3831(e)(3)) is amended by striking by striking 2002 and
			 inserting 2008.
					(e)Early
			 termination option for bioenergy productionSection 1231(e) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(e)) is amended by adding at the
			 end the following:
						
							(4)Early
				termination option for bioenergy production
								(A)In
				generalSubject to subparagraph (B), the Secretary shall offer to
				producers applying for entry into the conservation reserve through the general
				signup under section 1234(c)(2)(A), the option of including a contract
				provision to allow the affected acreage to exit from the conservation reserve
				at any time after an initial period of 3 years but prior to completing a full
				contract term in order to produce a sustainable cellulosic bioenergy crop on
				the affected acres.
								(B)Eligible
				landLand eligible for the early termination option described in
				subparagraph (A) is land that—
									(i)has an
				erodibility index value of less than 15; and
									(ii)is otherwise
				eligible for enrollment in the conservation reserve (other than land that is to
				be enrolled under the continuous signup or the conservation reserve enhancement
				program under section 1234(c)(2)(B)).
									(C)RestrictionAs
				a condition of entering into a conservation reserve contract with an early
				termination option, if a producer with the option elects to exercise the
				option, the producer shall be required to restrict any agricultural production
				during the remaining term that the affected acres would have had under the
				contract to the production of a sustainable cellulosic bioenergy crop on the
				land.
								(D)Payment
				reductionIf a producer elects to have the early termination
				option included in the conservation reserve contract, the Secretary shall
				reduce the annual rental payment otherwise payable for the contract to be paid
				on those acres during the time of enrollment.
								(E)Contract
				terminationIf a producer exercises the early termination option
				to have the affected acreage leave the reserve in order to produce a
				sustainable cellulosic bioenergy crop, the Secretary shall terminate the
				conservation reserve contract and cease making any payment to the producer for
				the affected
				acres.
								.
					(f)Pilot Program
			 for Enrollment of Wetland and Buffer Acreage in Conservation
			 ReserveSection 1231(h)(1)(A) of the Food Security Act of 1985
			 (16 U.S.C. 3831(h)(1)(A)) is amended by striking 2007 and
			 inserting 2013.
					(g)Balance of
			 natural resource purposesSection 1231(j) of the Food Security
			 Act of 1985 (16 U.S.C. 3831(j)) is amended—
						(1)by striking
			 In determining and inserting the following:
							
								(1)In
				generalSubject to paragraph (2), in
				determining
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)Equitable
				balance across all contractsIn balancing purposes under
				paragraph (1), the Secretary is not required to balance all conservation
				purposes with respect to each individual contract offer.
								(3)WildlifeIn
				considering the extent to which a contract offer would achieve the conservation
				purposes of the conservation reserve program relating to wildlife habitat, the
				Secretary shall consider the extent to which the contract offer would—
									(A)contribute to
				increased populations of wildlife, including waterfowl, nongame grassland
				birds, and neotropical migrants; and
									(B)assist in the
				recovery of at-risk
				species.
									.
						(h)Duties of
			 owners and operatorsSection 1232(a) of the Food Security Act of
			 1985 (16 U.S.C. 3832(a)) is amended—
						(1)in paragraph
			 (4)—
							(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
							(B)by inserting
			 before subparagraph (B) (as redesignated by subparagraph (A)), the
			 following:
								
									(A)approved
				vegetative cover shall not include vegetative cover inappropriate to the
				locale;
									.
							(2)by redesignating
			 paragraphs (5) through (10) as paragraphs (6) through (11);
			 respectively;
						(3)by inserting
			 after paragraph (4) the following:
							
								(5)to undertake
				appropriate management activities on the land as needed throughout the term of
				the contract to achieve the purposes of the conservation reserve
				program;
								;
				and
						(4)in paragraph
			 (8)(A)(i)(II) (as redesignated by paragraph (2)), by inserting before the
			 semicolon at the end , taking into account grassland types and species,
			 location, weather conditions, and other factors that determine to what extent
			 harvesting and grazing activities would advance the conservation purposes of
			 the program.
						(i)Conservation
			 plansSection 1232(b)(1) of the Food Security Act of 1985 (16
			 U.S.C. 3832(b)(1)) is amended—
						(1)in subparagraph
			 (A), by striking ; and and inserting , including
			 appropriate management activities required by subsection (a)(5);
			 and
						(2)by adding at the
			 end the following:
							
								(C)criteria for
				conducting any commercial use to be permitted, including criteria for managed
				harvesting and grazing that specifies frequency, timing, number of animal
				units, percentage of field, and other criteria to ensure that managed
				harvesting and grazing advances the conservation purposes of the conservation
				reserve program;
				and
								.
						(j)Cost-share and
			 management assistanceSection 1234(b) of the Food Security Act of
			 1985 (16 U.S.C. 3834(b)) is amended by adding at the end the following:
						
							(6)Management
				costsThe Secretary shall pay 75 percent of the cost of
				management activities, including control of invasive species, required under a
				contract entered into under this subchapter, subject to such limits as the
				Secretary may
				establish.
							.
					(k)Acceptance of
			 contract offersSection 1234(c)(3) of the Food Security Act of
			 1985 (16 U.S.C. 3834(c)(3)) is amended—
						(1)by striking
			 In determining and all that follows through take into
			 consideration in subparagraph (A) and inserting the following:
							
								(A)In
				generalIn determining the acceptability of contract offers, the
				Secretary shall take into
				consideration
								;
						(2)by striking
			 benefits; and and all that follows through
			 establish in subparagraph (B) and inserting the following:
			 “benefits.
							
								(B)Maximizing
				environmental benefitsThe Secretary shall establish criteria for
				the acceptance of contract offers that would maximize environmental benefits,
				including criteria relating to the characteristics of the land that is the
				subject of the contract offer, its location, proposed cover and proposed
				management practices.
								(C)FlexibilityThe
				Secretary may establish
								;
				
						(3)in subparagraph
			 (C) (as redesignated by paragraph (2)), by striking abated and
			 inserting abated, in order to more effectively address specific State or
			 regional resource concerns and conservation priorities; and
						(4)by adding at the
			 end the following:
							
								(D)Relationship to
				other conservation programsIn the enrollment of land in the
				conservation reserve established under this subchapter, the Secretary shall
				give priority to land that would not produce comparable environmental benefits
				if the land were—
									(i)maintained in
				agricultural production; and
									(ii)enrolled in the
				environmental quality incentives program established under chapter 4 of
				subtitle D or other program designed to assist producers in improving the
				environmental performance of working agricultural
				land.
									.
						(l)Conservation
			 reserve enhancement programSection 1234(f)(1) of the Food
			 Security Act of 1985 (16 U.S.C. 3834(f)(1)) is amended—
						(1)by striking
			 (1) and all that follows through The total and
			 inserting the following:
							
								(1)Amount
									(A)In
				generalExcept as provided in subparagraph (B), the
				total
									;
				and
						(2)by adding at the
			 end the following:
							
								(B)ExceptionThe
				Secretary may waive subparagraph (A) for persons participating in a
				conservation reserve enhancement program if the Secretary determines that a
				waiver is necessary to achieve the objectives of the conservation reserve
				enhancement
				program.
								.
						CWetlands reserve
			 program
				2021.Wetlands
			 reserve program
					(a)In
			 generalSection 1237(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3837(c)) is amended by striking
			 2007 and inserting 2013.
					(b)Maximum
			 enrollmentSection 1237(b)(1) of the Food Security Act of 1985
			 (16 U.S.C. 3837(b)(1)) is amended by striking 2,275,000 acres
			 and inserting 5,000,000 acres.
					(c)Wetland
			 easement conservation planSection 1237A(b)(3) of the Food
			 Security Act of 1985(16 U.S.C. 3837a(b)(3)) is amended by inserting before the
			 semicolon at the end the following: and activities necessary to maintain
			 hydrologic, habitat, and other functional values of the
			 wetlands.
					(d)Cost-share and
			 management assistanceSection 1237C of the Food Security Act of
			 1985 (16 U.S.C. 3837c) is amended—
						(1)in subsection
			 (a)(1), by inserting including necessary hydrologic and habitat
			 maintenance activities, after values,; and
						(2)in subsection
			 (b), by adding at the end the following:
							
								(4)Management
				costsThe Secretary may make payments to owners in an amount of
				up to the full actual cost of undertaking any ongoing or periodic management
				activities necessary to maintain the functional values of wetland enrolled in
				the wetlands reserve
				program.
								.
						DEnvironmental
			 quality incentives
				2031.Environmental
			 quality incentives program
					(a)PurposesSection
			 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended—
						(1)in paragraph (2),
			 by inserting , conserving energy, after
			 resources; and
						(2)in paragraph (3),
			 by inserting and conserve energy, after
			 wildlife.
						(b)ExtensionSection 1240B(a)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(a)(1)) is amended by striking
			 2010 and inserting 2013.
					(c)Bidding
			 downSection 1240B of the Food Security Act of 1985 (16 U.S.C.
			 3839aa–2) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Bidding
				down
								(1)In
				generalThe Secretary shall not assign a higher priority to any
				application because the applicant is willing to accept a lower cost-share or
				incentive payment than the applicant would otherwise be entitled to
				receive.
								(2)Cost-effectivenessNothing
				in this subsection relieves the Secretary of the obligation, when evaluating
				applications for cost-share payments and incentive payments—
									(A)to evaluate the
				cost-effectiveness of the proposed conservation practices, systems, and
				approaches described in the applications; and
									(B)to prioritize the
				most cost-effective applications in accordance with section
				1240C(1).
									.
					(d)cost-share
			 payment exceptionSection 1240B(d)(2) of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2(d)(2)) is amended by striking subparagraph (A) and
			 inserting the following:
						
							(A)Limited
				resource and beginning farmers
								(i)In
				generalSubject to clause (ii), the Secretary may increase the
				amount provided to a producer under paragraph (1) to not more than 90 percent
				if the producer is a limited resource or beginning farmer or rancher, as
				determined by the Secretary.
								(ii)LimitationA
				cost-share payment under this paragraph shall not be less than 115 percent of
				the amount of the payment that the Secretary may determine under paragraph
				(1).
								.
					(e)Allocation of
			 fundingSection 1240B(g) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–2(g)) is amended by striking 2007 and inserting
			 2013.
					(f)Evaluation of
			 applications for cost-share payments and incentive
			 paymentsSection 1240C of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–3) is amended to read as follows:
						
							1240C.Evaluation
				of applications for cost-share payments and incentive paymentsIn evaluating applications for cost-share
				payments and incentive payments, the Secretary shall—
								(1)prioritize
				applications based on the overall level of cost-effectiveness of the
				applications to ensure, to the maximum extent practicable, that the proposed
				conservation practices, systems, and approaches are the most efficient means of
				achieving the anticipated environmental benefits of the project;
								(2)prioritize
				applications based on how effectively and comprehensively the projects address
				the 1 or more designated resource concerns;
								(3)reward higher
				levels of environmental performance, such as advanced levels of management
				within land management practices;
								(4)develop criteria
				for evaluating applications that will ensure that national, State, and local
				conservation priorities are effectively addressed; and
								(5)prioritize
				applications that will improve environmental performance on existing
				operations.
								.
					(g)Conservation
			 innovation grantsSection 1240H of the Food Security Act of 1985
			 (16 U.S.C. 3839aa–8) is amended—
						(1)in subsection
			 (a), by striking may and inserting shall;
						(2)in subsection
			 (b)—
							(A)in the matter
			 before paragraph (1), by striking may and inserting
			 shall;
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking and at the end; and
								(ii)by
			 adding at the end the following:
									
										(C)methane digester
				research;
				and
										.
								(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(4)include a plan
				for technology transfer.
									;
				and
							(3)by adding at the
			 end the following:
							
								(d)Technology
				transferTo the maximum extent practicable, the Secretary shall
				ensure efficient, effective transfer of innovative technologies and approaches
				demonstrated through projects that receive funding under this section.
								(e)FundingIn
				addition to amounts made available under section 1241(a)(6) to carry out this
				chapter, the Secretary shall use to carry out this section, of funds of the
				Commodity Credit Corporation—
									(1)$40,000,000 for
				fiscal year 2008;
									(2)$50,000,000 for
				fiscal year 2009;
									(3)$60,000,000 for
				fiscal year 2010; and
									(4)$75,000,000 for
				each of fiscal years 2011 through
				2013.
									.
						(h)Ground and
			 surface water conservationSection 1240I(c)(1)(C)) of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa–9(c)(1)(C)) is amended by striking
			 2007 and inserting 2013.
					(i)Performance
			 incentives for StatesChapter 4 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended by adding at
			 the end the following:
						
							1240J.Performance
				incentives for States
								(a)High level of
				performance bonusFor each of fiscal years 2008 through 2013, 10
				percent of the funds made available to carry out this chapter shall be reserved
				by the Secretary for bonus allocations to States that demonstrate a high level
				of performance in implementing the environmental quality incentives program, as
				determined by the Secretary in accordance with subsection (b).
								(b)Special
				considerationsIn evaluating State performance under subsection
				(a), the Secretary shall reward States that—
									(1)consistently meet
				the requirements of section 1240C in evaluating offers and payments;
									(2)dedicate a
				portion of the annual environmental quality incentives program allocation of
				the States to multiproducer cooperative efforts to address specific resource
				concerns;
									(3)collaborate with
				other Federal and State agencies, local governments, educational institutions,
				and for-profit and nonprofit organizations to monitor and evaluate the
				environmental outcomes associated with implementation of the environmental
				quality incentives program;
									(4)demonstrate
				effective and efficient program delivery, including the provision of adequate
				technical assistance to all program participants through—
										(A)appropriate
				staffing; and
										(B)cooperation with
				other Federal, State, tribal, and local agencies, for-profit and nonprofit
				organizations, and individuals with demonstrated expertise in the planning and
				implementation of conservation practices, systems, and approaches;
										(5)support and
				encourage innovative approaches to addressing resource concerns;
									(6)effectively
				leverage Federal funding with local and State matching funds; and
									(7)demonstrate
				effective outreach and innovative approaches to reaching and serving beginning
				farmers and ranchers, limited-resource producers, and operators with lower
				rates of historical participation in Federal farm and conservation
				programs.
									.
					EFarmland
			 protection program
				2041.Farmland
			 protection program
					(a)DefinitionsSection 1238H of the Food Security Act of
			 1985 (16 U.S.C. 3838h) is amended—
						(1)by striking
			 paragraph (2) and inserting the following:
							
								(2)Eligible
				land
									(A)In
				generalThe term eligible land means land on a farm
				or ranch that is—
										(i)cropland;
										(ii)rangeland;
										(iii)grassland;
										(iv)pasture land;
				or
										(v)forest land that
				is an incidental part of an agricultural operation, as determined by the
				Secretary.
										;
						(2)by redesignating
			 paragraph (4) as paragraph (5);
						(3)by inserting
			 after paragraph (3) the following:
							
								(4)Permanent
				conservation easementThe term permanent conservation
				easement means a conservation easement or other interest in eligible
				land that—
									(A)is for the
				primary purpose of protecting the agricultural production capacity of the
				eligible land; and
									(B)is permanent or
				for the maximum duration allowed under State
				law.
									;
				and
						(4)by adding at the
			 end the following:
							
								(6)Qualified State
				or local entityThe term qualified State or local
				entity means a public or private entity that—
									(A)operates a farm
				and ranch land protection program that—
										(i)has for at least
				3 calendar or fiscal years used or provided public or private funds to purchase
				permanent conservation easements on not less than 10 farms or ranches;
										(ii)has the
				necessary authority under State law, as well as the technical and financial
				capacity and natural resources—
											(I)to monitor and
				enforce the terms of the permanent conservation easements so that the purpose
				of the permanent conservation easements is carried out for the maximum
				allowable duration; or
											(II)in the case of a
				governmental entity, to require other public or private holders of the
				permanent conservation easements acquired with public funding to hold, monitor,
				and enforce in perpetuity the permanent conservation easements for the purpose
				described in subclause (I); and
											(iii)has financial
				control policies to ensure that, on average, the purchase price of the
				permanent conservation easements does not exceed the appraised fair market
				value of the permanent conservation easements; and
										(B)is an eligible
				entity.
									.
						(b)Farmland
			 ProtectionSection 1238I of the Food Security Act of 1985 (16
			 U.S.C. 3838i) is amended—
						(1)by redesignating
			 subsections (b) and (c) as subsections (e) and (f), respectively;
						(2)by striking
			 subsection (a) and inserting the following:
							
								(a)Program
									(1)In
				generalThe Secretary, acting through the Natural Resources
				Conservation Service, shall carry out a farm and ranch land protection program
				under which the Secretary shall facilitate and provide funding for the purchase
				of conservation easements or other interests in eligible land for the purpose
				of protecting the agricultural production capacity and natural resources of the
				land by limiting incompatible nonagricultural uses of the land.
									(2)PriorityIn
				carrying out the program, the Secretary shall give the highest priority to
				protecting farm and ranch land with prime, unique, or other productive soils
				that are at risk of nonagricultural development.
									(b)Grants
									(1)In
				GeneralThe Secretary, acting through the Natural Resources
				Conservation Service, shall use funds made available to carry out this
				subchapter to award grants to qualified State or local entities for the
				purchase of conservation easements and other interests in land.
									(2)DistributionThe
				Secretary shall distribute grants described in paragraph (1) among States based
				on—
										(A)the demonstrated
				need for farm and ranch land protection; and
										(B)the relative
				contribution of funds provided by State or local entities for the protection of
				farm and ranch land.
										(3)Use of
				grantsA qualified State or local entity that receives a grant
				under this subsection—
										(A)may use the grant
				funds to purchase 1 or more conservation easements, regardless of whether the
				qualified State or local entity has a pending purchase offer for any of the
				conversation easements at the time of receiving the grant;
										(B)shall use the
				grant funds only for the purchase of conservation easements and other interests
				in land; and
										(C)may use up to 10
				percent of the amount of the grant for reasonable costs of purchasing and
				enforcing conservation easements and other interests in land.
										(4)Remaining
				fundsAny funds remaining after grants are distributed to
				qualified State or local entities shall be available to other eligible entities
				as matching funds for individual purchases of conservation easements and other
				interests in land.
									(c)Grant
				Agreements
									(1)In
				GeneralThe Secretary, acting through the Natural Resources
				Conservation Service, may enter into agreements with qualified State or local
				entities, under which a State or local entity may purchase conservation
				easements using a combination of the funds of the entity and grant funds made
				available by the Secretary under subsection (b).
									(2)Terms and
				Conditions
										(A)In
				GeneralSubject to subparagraph (B), an agreement described in
				paragraph (1) shall stipulate the terms and conditions under which qualified
				State or local entities shall use grant funds distributed by the Secretary
				under subsection (b).
										(B)RequirementsEach
				agreement shall, in accordance with the purposes of the program under this
				section—
											(i)authorize the
				State or local entity to determine the criteria and priorities of the entity
				for purchasing conservation easements and other interests in land;
											(ii)authorize the
				State or local entity to establish terms and conditions for conservation
				easements and other purchases of interests in land, if—
												(I)such terms and
				conditions are adequate under State law to achieve and permit effective
				enforcement of the conservation purposes of the conservation easements or other
				interests; and
												(II)the State or
				local entity includes a requirement regarding the impervious surfaces to be
				allowed for any conservation easement or other interest in land purchased using
				grant funds provided under this section;
												(iii)not require a
				Federal contingent right of enforcement or reversionary interest in the
				conservation easement or other interest in land; and
											(iv)allow qualified
				entities to use up to 10 percent of the amount of the grant for reasonable
				costs of purchasing and enforcing conservation easements and other interests in
				land.
											(d)Individual
				purchases
									(1)In
				generalThe Secretary may enter into agreements with eligible
				entities under which the Secretary shall provide matching funds to the eligible
				entities for the purpose of purchasing conservation easements or other
				interests in land on individual farm and ranch properties.
									(2)RequirementsAn
				agreement described in paragraph (1) shall—
										(A)include such
				terms and conditions as the Secretary considers appropriate to ensure that the
				purposes of the farmland protection program are carried out;
										(B)not require a
				Federal continent right of enforcement or reversionary interest in the
				conservation easement or other interest in land, if—
											(i)the conservation
				easement or other interest in land is held by a State or local agency;
				or
											(ii)a qualified
				State or local entity will hold a contingent right of enforcement in the
				conservation easement or other interest in
				land.
											;
						(3)in subsection (e)
			 (as redesignated by paragraph (1))—
							(A)by striking
			 Any highly and inserting the following:
								
									(1)In
				generalNotwithstanding subsection (c)(2)(B)(ii), subject to
				paragraph (2), any highly
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Permanent
				conservation easementsIn the case of a permanent conservation
				easement, the Secretary may not require the conversion of cropland to less
				intensive uses if, under the conservation plan, soil erosion can be reduced to
				T or below.
									;
				and
							(4)in paragraph (1)
			 of subsection (f) (as redesignated by paragraph (1))—
							(A)in subparagraph
			 (A), by striking section 1241(d) and inserting
			 1241(a)(4);
							(B)by striking
			 shall not exceed 50 percent and inserting the following: “shall
			 not exceed—
								
									(i)50
				percent
									;
							(C)by striking the
			 period at the end and inserting ; or; and
							(D)by adding at the
			 end the following:
								
									(ii)if a qualified
				conservation contribution, as defined by section 170(h) of the Internal Revenue
				Code of 1986, of at least 25 percent of the market value is made by the
				landowner in connection with the purchase of a conservation easement or other
				interest in land, 2/3 of the actual cost of purchasing the
				conservation easement or other interest in
				land.
									.
							2042.Debt for
			 agricultural easementsSubchapter B of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 is amended—
					(1)by redesignating section 1238J (16 U.S.C.
			 3838j) as 1238K; and
					(2)by inserting after section 1238I (16 U.S.C.
			 3838i) the following:
						
							1238J.Debt for
				agricultural easements
								(a)DefinitionsIn
				this section:
									(1)Conservation
				purposesThe term conservation purposes means the
				permanent protection of agricultural land for continued agricultural
				use.
									(2)Governmental
				entityThe term governmental entity means any
				Federal agency, a State or State agency, or a unit of local government.
									(3)Recreational
				purposesThe term recreational purposes includes
				hunting.
									(4)WildlifeThe
				term wildlife has the meaning given the term fish or
				wildlife in section 2 of the Lacey Act Amendments of 1981 (16 U.S.C.
				3371).
									(b)Contracts on
				loan security propertiesSubject to subsection (c), the
				Secretary—
									(1)may enter into a
				contract relating to real property for conservation purposes, recreational
				purposes, or wildlife purposes; and
									(2)shall offer to
				enter into a contract relating to real property for conservation purposes
				if—
										(A)the property
				secures any delinquent loan made under any law administered by the Secretary
				and held by the Secretary;
										(B)at least 50
				percent of the property is prime or unique farmland or farmland of statewide
				importance, as determined by the Secretary; and
										(C)the property is
				reasonably likely to be developed for nonagricultural purposes in the absence
				of such a contract, as determined by the Secretary.
										(c)LimitationsThe
				Secretary may enter into a contract described in subsection (b) if—
									(1)the property is
				prime or unique farmland, farmland of statewide importance, wetland, upland, or
				highly erodible land;
									(2)the property is
				determined by the Secretary to be suitable for the purposes of the
				contract;
									(3)the property
				secures any loan made under any law administered by the Secretary and held by
				the Secretary; and
									(4)the contract
				better enables a qualified borrower to repay the loan in a timely manner, as
				determined by the Secretary.
									(d)Terms and
				conditionsThe terms and conditions specified in each contract
				described in subsection (b) shall—
									(1)specify the
				purposes for which the real property may be used;
									(2)identify the
				conservation measures to be taken, and the 1 or more agricultural,
				recreational, or wildlife uses to be allowed, with respect to the real
				property; and
									(3)require the owner
				of the property to permit the Secretary, and any person or governmental entity
				designated by the Secretary, to have access to the real property for the
				purpose of monitoring compliance with the contract.
									(e)Loan reduction
				or forgiveness
									(1)In
				generalSubject to paragraph (2), the Secretary may reduce or
				forgive the outstanding debt of a borrower—
										(A)in the case of a
				borrower to whom the Secretary has made 1 or more outstanding loans under laws
				administered by the Secretary, by canceling that part of the aggregate amount
				of the outstanding loans that bears the same ratio to the aggregate amount
				as—
											(i)the number of
				acres of the real property of the borrower that are subject to the contract;
				bears to
											(ii)the aggregate
				number of acres securing the loans; or
											(B)in any other
				case, by treating as prepaid that part of the principal amount of a new loan to
				the borrower issued and held by the Secretary under a law administered by the
				Secretary that bears the same ratio to the principal amount as—
											(i)the number of
				acres of the real property of the borrower that are subject to the contract;
				bears to
											(ii)the aggregate
				number of acres securing the new loan.
											(2)LimitationThe
				amount canceled or treated as prepaid pursuant to paragraph (1) shall not
				exceed—
										(A)in the case of a
				delinquent loan, the greater of—
											(i)the value of the
				land for which the contract is entered into; or
											(ii)the difference
				between—
												(I)the amount of the
				outstanding loan secured by the land; and
												(II)the value of the
				land;
												(B)in the case of a
				nondelinquent loan, 33 percent of the amount of the loan secured by the land;
				or
										(C)for any loan, the
				difference between—
											(i)the fair market
				value of the land for which the contract is entered into; and
											(ii)(I)any reductions required
				by the terms of the contract; and
												(II)the fair market value of the land
				unrestricted by the contract.
												(f)Consultations
				with fish and wildlife serviceIf the Secretary elects to use the
				authority provided by this section to enter into contracts for recreational or
				wildlife purposes, the Secretary shall consult with the Secretary of the
				Interior to—
									(1)select real
				property for which the Secretary may enter into contracts for recreational or
				wildlife purposes under this section;
									(2)formulate the
				terms and conditions of such contracts; and
									(3)enforce the
				contracts.
									(g)EnforcementThe
				Secretary, and any person or governmental entity designated by the Secretary,
				may enforce a contract entered into by the Secretary under this
				section.
								.
					2043.Farmland
			 Protection Policy Act
					(a)FindingsSection 1540(a) of the Farmland Protection
			 Policy Act (7 U.S.C. 4201(a)) is amended—
						(1)by striking the section heading and all
			 that follows through paragraph (3) and inserting the following:
							
								1540.Findings,
				purposes, and definitions
									(a)FindingsCongress finds that—
										(1)the farmland of
				the United States is a unique and irreplaceable natural resource critical to
				the national security of the United States, that provides food, fiber, and
				renewable energy necessary for the continued welfare of the people of the
				United States;
										(2)each year, a
				large quantity of United States farmland is unnecessarily and irrevocably
				converted from actual or potential agricultural use to nonagricultural
				use;
										(3)continued
				conversion of the United States farmland base to nonagricultural uses may
				threaten the ability of the United States to produce food, fiber, and renewable
				energy in sufficient quantities to meet domestic needs and the demands of
				export
				markets;
										;
						(2)in paragraph (5),
			 by striking would be preferred and inserting are
			 feasible;
						(3)in paragraph (6),
			 by striking and at the end;
						(4)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
						(5)by adding at the
			 end the following:
							
								(8)the Department of
				Agriculture and other Federal agencies should be required—
									(A)to ensure that
				the actions of the Federal Government do not cause permanently-protected United
				States farmland to be irreversibly converted to nonagricultural uses in cases
				in which there are other feasible alternatives; and
									(B)to mitigate the
				loss of any such farmland if no feasible alternative
				exists.
									.
						(b)Purposes and
			 definitionsSection 1540 of
			 the Farmland Protection Policy Act (7 U.S.C. 4201) is amended by striking
			 subsections (b) and (c) and inserting the following:
						
							(b)PurposesThe purposes of this subtitle are—
								(1)to minimize the extent to which Federal
				programs contribute to the irreversible conversion of farmland to
				nonagricultural uses; and
								(2)to the maximum extent practicable, ensure
				that Federal programs are administered in a manner that is compatible with
				State, local, and private programs and policies to protect farmland.
								(c)DefinitionsIn
				this subtitle:
								(1)FarmlandThe
				term farmland means—
									(A)prime
				farmland;
									(B)unique farmland;
				and
									(C)farmland of
				statewide or local importance.
									(2)Farmland of
				statewide or local importanceThe term farmland of
				statewide or local importance means farmland, other than prime farmland
				or unique farmland, that—
									(A)is of statewide
				or local importance for the production of food, feed, fiber, forage, oilseed,
				or energy crops, as determined by the appropriate State or 1 or more agencies
				of a unit of local government; and
									(B)the Secretary
				determines should be considered to be farmland for the purposes of this
				subtitle.
									(3)Federal
				program
									(A)In
				generalThe term Federal program means those
				activities or responsibilities of a department, agency, independent commission,
				or other unit of the Federal Government that involve—
										(i)undertaking,
				financing, or assisting construction or improvement projects; or
										(ii)acquiring,
				managing, or disposing of Federal land and facilities.
										(B)ExclusionThe
				term Federal program does not include construction or improvement
				projects that are, as of the effective date of this subtitle—
										(i)beyond the
				planning stage; and
										(ii)in the active
				design or construction stage.
										(4)Permanently-protected
				farmlandThe term permanently-protected farmland
				means farmland that is—
									(A)subject to a
				permanent easement for conservation purposes described in clause (i), (ii), or
				(iii) of section 170(h)(4)(A) of the Internal Revenue Code of 1986;
									(B)held by the
				Federal Government or any State or local unit of government.
									(5)Prime
				farmland
									(A)In
				generalThe term prime farmland means land that has
				the best combination of physical and chemical characteristics for producing
				food, feed, fiber, forage, oilseed, and other agricultural crops with minimum
				inputs of fuel, fertilizer, pesticides, and labor, and without intolerable soil
				erosion, as determined by the Secretary.
									(B)InclusionsThe
				term prime farmland includes land that—
										(i)possesses the
				characteristics described in subparagraph (A); and
										(ii)is being used
				currently to produce livestock or timber.
										(C)ExclusionThe
				term prime farmland does not include land already in or committed
				to urban development or water storage.
									(6)SecretaryThe
				term Secretary means the Secretary of Agriculture.
								(7)StateThe
				term State means—
									(A)each of the
				several States of the United States;
									(B)the District of
				Columbia;
									(C)the Commonwealth
				of Puerto Rico;
									(D)Guam;
									(E)American
				Samoa;
									(F)the Commonwealth
				of the Northern Mariana Islands;
									(G)the Federated
				States of Micronesia;
									(H)the Republic of
				the Marshall Islands;
									(I)the Republic of
				Palau; and
									(J)the United States
				Virgin Islands.
									(8)Unique
				farmlandThe term unique farmland means land other
				than prime farmland or farmland of statewide or local importance that—
									(A)is used for
				production of specific high-value food and fiber crops, as determined by the
				Secretary; and
									(B)has the special
				combination of soil quality, location, growing season, and moisture supply
				needed to economically produce sustained high quality or high yields of
				specific crops (such as citrus, tree nuts, olives, cranberries, fruits, and
				vegetables) when treated and managed according to acceptable farming
				methods.
									(9)Unit of the
				Federal GovernmentThe term unit of the Federal
				Government means each department, agency, independent commission, and
				other unit of the Federal Government.
								(10)Unit of local
				governmentThe term unit of local government
				means—
									(A)the government of
				a county, municipality, town, township, village, or other unit of general
				government below the State level; or
									(B)a combination of
				units of local government acting through an areawide agency under State law or
				an agreement for the formulation of regional development policies and
				plans.
									;
					(c)Farmland
			 protection policySection 1541 of the Farmland Protection Policy
			 Act (7 U.S.C. 4202) is amended—
						(1)by striking the
			 section heading and all that follows through (a) The Department of
			 Agriculture and inserting the following:
							
								1541.Farmland
				protection policy
									(a)In
				generalThe
				Secretary
									;
						(2)by striking
			 subsection (b);
						(3)in subsection
			 (c), by striking (c) The Department of Agriculture and inserting
			 the following:
							
								(f)Provision of
				informationThe Secretary
								;
				and
						(4)by inserting
			 after subsection (a) the following:
							
								(b)Use of
				criteriaEach unit of the Federal Government shall, in
				cooperation with the Secretary, use the criteria established under subsection
				(a) to—
									(1)identify the
				quantity of farmland that will be directly or indirectly converted through
				proposed Federal program actions under the jurisdiction of the unit of the
				Federal Government; and
									(2)to the maximum
				extent practicable, develop and implement alternative actions—
										(A)to minimize the
				impact of each proposed Federal program action on the conversion of farmland to
				nonagricultural uses; and
										(B)ensure the
				compatibility of the proposed Federal program action with State, unit of local
				government, and private programs and policies to protect farmland.
										(c)Limitation
									(1)In
				generalPermanently-protected farmland shall not be subject to
				conversion to nonagricultural uses by Federal programs unless the Secretary
				determines that there is no other feasible alternative to the proposed Federal
				program action.
									(2)MitigationIn
				a case in which a Federal action results in the conversion of
				permanently-protected farmland to nonagricultural use, the responsible Federal
				entity shall mitigate the loss of the permanently-protected farmland with the
				protection of an equal amount of permanently-protected farmland that is of
				equal or greater quality to the converted land.
									(d)Annual
				report
									(1)In
				generalEach unit of the Federal Government shall submit to the
				Secretary an annual report containing the information required under subsection
				(b).
									(2)AvailabilityThe
				Secretary shall make each report described in paragraph (1) available to the
				public on an annual basis.
									(e)EnforcementAny
				unit of the Federal Government, State, unit of local government, organization,
				or individual aggrieved by a violation of any of the provisions of this
				subtitle shall have a civil cause of action against the unit of the Federal
				Government committing the
				violation.
								.
						(d)Existing
			 policies and proceduresSection 1542 of the Farmland Protection
			 Policy Act (7 U.S.C. 4203) is amended—
						(1)by striking the
			 section heading and all that follows through or other unit in
			 subsection (a) and inserting the following:
							
								1542.Existing
				policies and procedures
									(a)In
				generalEach unit
									;
				and
						(2)by striking
			 subsection (b) and inserting the following:
							
								(b)RequirementEach
				unit of the Federal Government, with the assistance of the Secretary, shall, as
				appropriate, bring the programs, authorities, and administrative activities of
				the unit of the Federal Government into conformity with the purposes and policy
				of this
				subtitle.
								.
						(e)Technical
			 assistanceSection 1543 of the Farmland Protection Policy Act (7
			 U.S.C. 4204) is amended to read as follows:
						
							1543.Technical
				assistanceThe Secretary shall
				provide to States, units of local government, nonprofit organizations, and the
				general public technical assistance to assist in the development of programs or
				policies to limit the conversion of farmland to nonagricultural
				uses.
							.
					(f)Farmland
			 resource informationSection 1544 of the Farmland Protection
			 Policy Act (7 U.S.C. 4205) is amended to read as follows:
						
							1544.Farmland
				resource information
								(a)In
				generalThe Secretary, through existing agencies or interagency
				groups, and in cooperation with nonprofit organizations or the cooperative
				extension services of the States, shall—
									(1)design and
				implement educational programs and materials emphasizing the importance of
				productive farmland to the well-being of the United States; and
									(2)distribute
				educational materials through communications media, schools, groups, and other
				Federal agencies.
									(b)Farmland
				information centers
									(1)In
				generalThe Secretary shall designate 1 or more farmland
				information centers to provide technical assistance and serve as central
				depositories and distribution points for information on farmland issues.
									(2)InclusionsInformation
				provided by the 1 or more farmland information centers shall—
										(A)include on-line
				access to data on land cover; and
										(B)use changes and
				trends and literature, laws, historical archives, policies, programs, and
				innovative actions or proposals by local and State governments or nonprofit
				organizations relating to farmland protection.
										(c)Funding
									(1)In
				generalFunding for subsection (b) shall—
										(A)be provided
				through the farmland protection program established under subchapter B of
				chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
				U.S.C. 3838h et seq.);
										(B)not exceed
				½ of 1 percent of annual appropriations for that program;
				and
										(C)be not less than
				$400,000 for each fiscal year.
										(2)Matching
				fundsFederal funding for the 1 or more farmland information
				centers shall be matched on a 1-to-1 basis with non-Federal funds, through cash
				or in-kind
				contributions.
									.
					(g)ImplementationSection
			 1545 of the Farmland Protection Policy Act (7 U.S.C. 4206) is amended to read
			 as follows:
						
							1545.ImplementationExcept as provided in sections 1544 and
				1548, the Secretary shall carry out this subtitle using existing facilities and
				funds otherwise available, through the use of grants, contracts, or such other
				means as the Secretary considers to be
				appropriate.
							.
					(h)ReportsSection
			 1546 of the Farmland Protection Policy Act (7 U.S.C. 4207) is amended to read
			 as follows:
						
							1546.Report
								(a)In
				generalAt the beginning of
				each calendar year, the Secretary shall submit to the Committee on Agriculture
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report describing the progress made in
				implementing this subtitle.
								(b)InclusionsAn annual report under subsection (a) shall
				include—
									(1)data on the
				conversion of farmland to nonagricultural uses at the national, State, and, as
				available, local level;
									(2)information on
				the effects of Federal programs, authorities, and administrative activities
				with respect to the protection of United States farmland; and
									(3)the results of
				the data collected and reviews and actions taken as required under sections
				1541 and
				1542.
									.
					(i)Statement of
			 limitationSection 1547 of the Farmland Protection Policy Act (7
			 U.S.C. 4208) is amended—
						(1)by striking the
			 section heading and all that follows through (a) This subtitle
			 and inserting the following:
							
								1547.Statement of
				limitation
									(a)In
				generalThis subtitle
									;
				and
						(2)by striking
			 (b) None of and inserting the following:
							
								(b)National
				emergenciesNone
				of
								.
						(j)RepealsThe
			 Farmland Protection Policy Act is amended by striking sections 1548, 1549,
			 1550, 1552, 1553, and 1554 (7 U.S.C. 4209, 4201 note, 2273; 16 U.S.C. 3471,
			 3472, 3473).
					(k)National
			 agricultural land commissionThe Farmland Protection Policy Act
			 is amended by inserting after section 1547 (7 U.S.C. 4208) the
			 following:
						
							1548.National
				agricultural land commission
								(a)EstablishmentThere
				is established a commission to be known as the National Agricultural
				Land Commission (referred to in this section as the
				Commission).
								(b)Membership
									(1)CompositionThe
				Commission shall be composed of 23 members, of whom—
										(A)1 shall be the
				Secretary, who shall be the Chairperson of the Commission;
										(B)10 members shall
				be appointed by the President, from among individuals who are representatives
				of State and local governments, academia, nonprofit conservation organizations,
				and farm, forest, and ranch interests;
										(C)6 shall be
				members, or designees of members, of the Committee on Agriculture of the House
				of Representatives; and
										(D)6 shall be
				members, or designees of members of the Committee on Agriculture, Nutrition,
				and Forestry of the Senate.
										(2)Term;
				vacancies
										(A)TermA
				member shall be appointed for the life of the Commission.
										(B)VacanciesA
				vacancy on the Commission—
											(i)shall not affect
				the powers of the Commission; and
											(ii)shall be filled
				in the same manner as the original appointment was made.
											(3)Initial
				meetingNot later than 30 days after the date on which all
				members of the Commission have been appointed, the Commission shall hold the
				initial meeting of the Commission.
									(4)MeetingsThe
				Commission shall meet at the call of the Chairperson.
									(c)Duties
									(1)Study
										(A)In
				generalThe Commission shall—
											(i)conduct a study
				of all matters relating to the importance of protecting an adequate
				agricultural land base to homeland security, food security, energy security,
				environmental quality, and quality of life in the United States; and
											(ii)develop
				recommendations by which the Federal Government can encourage the retention of
				agricultural land at the national, State, and local levels.
											(B)RequirementsIn
				conducting the study, the Commission shall—
											(i)identify the
				quality, quantity, and location of the agricultural land in the United
				States;
											(ii)identify and
				define the effects of urbanization, industrial, and commercial development and
				other nonagricultural activities on the United States agricultural land
				base;
											(iii)identify and
				define the implications for the United States agricultural land base of—
												(I)global and
				national population trends and the projected international and domestic demand
				for food and energy production from the United States agricultural land;
												(II)national land
				use trends and competing demands on the United States agricultural land as a
				source for housing, industrial, and commercial development, food, fiber and
				energy production, and recreational and environmental amenities;
												(III)national
				environmental trends and the capacity of the United States agricultural land to
				contribute to improvements in water quality and quantity, air quality, and
				carbon sequestration;
												(IV)agricultural
				land loss by region and the projected impact of the land loss on the food and
				energy security, natural resources, and economy of the region;
												(V)land ownership
				patterns and the impact of the patterns on the security of the United States
				agricultural land base;
												(VI)State and local
				programs, policies, and actions effecting or supporting agricultural land
				availability; and
												(VII)Federal
				programs, policies, and actions affecting or supporting agricultural land
				availability; and
												(iv)explore methods
				by which the Federal Government can encourage retention of the United States
				agricultural land base at the Federal, State, and local levels.
											(2)Reports
										(A)Interim
				reportNot later than 18 months after the date of enactment of
				this paragraph, the Commission shall submit to the President and Congress an
				interim report that contains—
											(i)the analysis by
				the Commission of existing data; and
											(ii)any needs of the
				Commission for additional information.
											(B)Final
				reportNot later than 3 years after the date of enactment of this
				paragraph, the Commission shall submit to the President and Congress a final
				report that contains—
											(i)a detailed
				statement of the findings and conclusions of the Commission; and
											(ii)the
				recommendations of the Commission for such legislation and administrative
				actions as the Commission considers appropriate.
											(d)Powers
									(1)HearingsThe
				Commission may hold such hearings, meet and act at such times and places, take
				such testimony, and receive such evidence as the Commission considers advisable
				to carry out this section.
									(2)Information
				from Federal agencies
										(A)In
				generalThe Commission may secure directly from a Federal agency
				such information as the Commission considers necessary to carry out this
				section.
										(B)Provision of
				informationOn request of the Chairperson of the Commission, the
				head of the agency shall provide the information to the Commission.
										(3)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as other agencies of the Federal
				Government.
									(4)GiftsThe
				Commission may accept, use, and dispose of gifts or donations of services or
				property.
									(e)Commission
				personnel matters
									(1)Compensation of
				members
										(A)Non-federal
				employeesA member of the Commission who is not an officer or
				employee of the Federal Government shall be compensated at a rate equal to the
				daily equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which the member is engaged in the
				performance of the duties of the Commission.
										(B)Federal
				employeesA member of the Commission who is an officer or
				employee of the Federal Government shall serve without compensation in addition
				to the compensation received for the services of the member as an officer or
				employee of the Federal Government.
										(2)Travel
				expensesA member of the Commission shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for an
				employee of an agency under subchapter I of chapter 57 of title 5, United
				States Code, while away from the home or regular place of business of the
				member in the performance of the duties of the Commission.
									(3)Staff
										(A)In
				generalThe Chairperson of the Commission may, without regard to
				the civil service laws (including regulations), appoint and terminate an
				executive director and such other additional personnel as are necessary to
				enable the Commission to perform the duties of the Commission.
										(B)Confirmation of
				executive directorThe employment of an executive director shall
				be subject to confirmation by the Commission.
										(C)Compensation
											(i)In
				generalExcept as provided in subparagraph (B), the Chairperson
				of the Commission may fix the compensation of the executive director and other
				personnel without regard to the provisions of chapter 51 and subchapter III of
				chapter 53 of title 5, United States Code, relating to classification of
				positions and General Schedule pay rates.
											(ii)Maximum rate
				of payThe rate of pay for the executive director and other
				personnel shall not exceed the rate payable for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
											(f)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $2,000,000 for each of
				fiscal years 2009 through 2011, to remain available until expended.
								(g)Termination of
				CommissionThe Commission
				shall terminate 90 days after the date on which the Commission submits the
				report of the Commission under subsection
				(c)(2)(B).
								.
					FCooperative
			 conservation partnership initiative
				2051.Cooperative
			 conservation partnership initiative
					(a)In
			 generalSubtitle D of title XII of the Food Security Act of 1985
			 (16 U.S.C. 3830 et seq.) is amended by adding at the end the following:
						
							6Cooperative
				conservation partnership initiative
								1240S.Cooperative conservation partnership
				initiative
									(a)DefinitionsIn
				this section:
										(1)Eligible
				conservation programThe term eligible conservation
				program means—
											(A)the continuous
				signup portion of the conservation reserve program established under subchapter
				B of chapter 1;
											(B)a special
				conservation reserve enhancement program described in section
				1234(f)(4);
											(C)the environmental
				quality incentives program established under chapter 4, including the ground
				and surface water conservation program under section 1240I;
											(D)the farmland
				protection program established under subchapter B of chapter 2;
											(E)the grassland
				reserve program established under subchapter C of chapter 2;
											(F)the wetlands
				reserve program established under subchapter C of chapter 1; and
											(G)the wildlife
				habitat incentive program established under section 1240N.
											(2)Eligible
				entityThe term eligible entity means—
											(A)a State,
				including an agency of a State;
											(B)a political
				subdivision of a State, including a State-sponsored conservation
				district;
											(C)an Indian tribe;
				and
											(D)a nongovernmental
				organization or association, including—
												(i)a
				producer association;
												(ii)a farmer
				cooperative;
												(iii)an extension
				association; and
												(iv)a conservation
				organization with a history of working cooperatively with producers to
				effectively address resource concerns related to agricultural production, as
				determined by the Secretary.
												(b)Grants and
				agreements
										(1)In
				generalThe Secretary shall make grants and enter into agreements
				with eligible entities to preferentially enroll producers in 1 or more of
				eligible conservation programs to carry out special projects and initiatives
				through which multiple producers and other interested persons cooperate to
				address specific resources of concern relating to agricultural production on a
				local, State, or regional scale.
										(2)TermGrants
				and agreements described in paragraph (1) shall have a term of—
											(A)not less than 2
				years; and
											(B)not more than 5
				years.
											(c)Applications
										(1)Competitive
				processThe Secretary shall establish a competitive process for
				considering applications for grants or agreements under this section consistent
				with the evaluation criteria described in subsection (d).
										(2)Program
				allocationAn application for a grant or agreement under this
				section shall include—
											(A)specification of
				the amount of funding or quantity of acres, or both, of 1 or more eligible
				conservation programs proposed to be allocated to carry out the special project
				or initiative; and
											(B)a schedule for
				use of funding or acres over the life of the proposed project or
				initiative.
											(d)Evaluation
				criteriaIn evaluating applications for grants or agreements
				under this section, the Secretary shall consider the extent to which—
										(1)preferential
				enrollment in the eligible conservation program specified in the application
				will effectively address the environmental objectives established for the
				special project or initiative; and
										(2)the special
				project or initiative covered by the application—
											(A)enjoys broad
				local and regional support from producers and other interested persons,
				including governmental and nongovernmental organizations with appropriate
				expertise on the issues the project or initiative seeks to address;
											(B)includes clear
				environmental objectives and a high likelihood of success;
											(C)includes a
				well-defined project or initiative plan that identifies sensitive areas
				requiring treatment and prioritizes conservation systems, practices, and
				activities needed to achieve environmental objectives;
											(D)promises adequate
				and coordinated participation to achieve the objectives of the project or
				initiative;
											(E)coordinates
				integration of Federal, State, and local efforts to make the best use of
				available resources and maximize cost-effective investments;
											(F)leverages
				financial and technical resources from sources other than the conservation
				programs authorized by this subtitle, including financial and technical
				resources provided by Federal and State agencies, local governments,
				nongovernmental organizations and associations, and other private sector
				entities;
											(G)describes how all
				necessary technical assistance will be provided to each producer participating
				in the project or initiative, including cost estimates for technical assistance
				and whether such assistance will be provided by technical service
				providers;
											(H)describes how the
				administrative costs of the project or initiative will be minimized;
											(I)addresses 1 or
				more local, State, regional, or national environmental priorities, with
				particular emphasis on any priority for which there is an existing State or
				federally-approved plan in place for addressing that priority;
											(J)includes a plan
				to evaluate progress and measure results; and
											(K)clearly
				demonstrates that enrollment of producers in eligible conservation programs
				will be consistent with the purposes and policies of each eligible conservation
				program, as established in law (including rules, regulations, and program
				guidance promulgated by implementing agencies).
											(e)PrioritiesTo
				the maximum extent practicable, consistent with subsections (c) and (d), the
				Secretary shall ensure that, for each fiscal year, grants are awarded and
				agreements are entered into under this section to support projects and
				initiatives that collectively address the resource concerns facing producers,
				ranchers, and small private forest landowners, specifically including projects
				and initiatives that are designed—
										(1)to achieve
				improvements in water quality in watersheds impacted by agriculture,
				particularly by increasing the participation of producers in implementing best
				management practices in a watershed or developing environmentally and
				economically viable alternative uses for manure and litter;
										(2)to achieve
				improvements in air quality in a geographical area in which agricultural
				operations impact air quality, especially an area that, as determined by the
				Administrator of the Environmental Protection Agency, is a nonattainment area
				with respect to any of the national primary and secondary ambient air quality
				standards promulgated by the Administrator under section 109 of the Clean Air
				Act (42 U.S.C. 7409);
										(3)to conserve water
				for environmental purposes, such as enhanced stream flows or aquifer recharge
				in regions, States, or local areas in which water quantity is a concern;
										(4)to assist in the
				recovery of Federal or State-listed endangered species or species of special
				concern or to further the goals and objectives of the comprehensive wildlife
				conservation plan of a State through the cooperative efforts of multiple
				producers;
										(5)to control
				invasive species on rangeland or other agricultural land through the
				cooperative efforts of multiple producers in a geographical area;
										(6)to address 1 or
				more specific resources of concern on private, non-industrial forest
				land;
										(7)to reduce losses
				of pesticides to the environment by engaging multiple producers in a geographic
				area in adoption of integrated pest management practices and approaches;
				and
										(8)to keep in
				production farms and ranches facing development pressures in agricultural
				use.
										(f)Cost
				share
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				not require more than 25 percent of the cost of a project or initiative
				supported under a grant or agreement entered into under this section to be
				derived from non-Federal sources.
										(2)ExceptionThe
				Secretary may give greater priority to projects or initiatives that offer to
				provide a higher percentage of the cost of the project or initiative from
				non-Federal sources.
										(3)In-kind
				contributionsIf the Secretary establishes a cost-share
				requirement for a project or initiative, the Secretary shall allow the use of
				in-kind contributions to fulfill that requirement.
										(g)Funding
										(1)In
				generalOf the funds made available for each fiscal year to carry
				out the eligible conservation programs, to provide funding for grants and
				agreements entered into under this section, the Secretary shall reserve—
											(A)5 percent for
				fiscal year 2008;
											(B)10 percent for
				fiscal year 2009;
											(C)15 percent for
				fiscal year 2010; and
											(D)20 percent for
				each of fiscal years 2011 through 2013.
											(2)Allocation to
				StatesUsing the method of allocation for States under each
				eligible conservation program, the Secretary shall allocate to States 75
				percent of the funds reserved under paragraph (1) for each fiscal year to allow
				State Conservationists of the Natural Resources Conservation Service, with the
				advice of State technical committees, to select projects and initiatives for
				funding under this section at the State
				level.
										.
					(b)Conforming
			 amendmentSection 1243 of the Food Security Act of 1985 (16
			 U.S.C. 3843) is amended by striking subsection (f).
					2052.Minimum base
			 allocation to States in funding of certain department of agriculture
			 conservation programsSection
			 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking
			 subsection (d) and inserting the following:
					
						(d)Minimum base
				allocation to States for certain conservation programs
							(1)In
				generalIn allocating funds to States to implement the
				conservation programs under subtitle D (excluding the conservation reserve
				program under subchapter B of chapter 1, the wetlands reserve program under
				subchapter C of chapter 1, the conservation security program under subchapter A
				of chapter 2, and the grassland reserve program under subchapter C of chapter
				2), the Secretary shall ensure that each State receives, at a minimum,
				$15,000,000 for each of fiscal years 2007 through 2013.
							(2)ExceptionThe
				Secretary shall ensure that any funds made available under chapter 6 of
				subtitle D to carry out a project in or adjacent to a State are over and above
				the minimum base allocation in paragraph
				(1).
							.
				GOther
			 conservation programs
				2061.Wildlife
			 habitat incentive programSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is amended by adding at the end the following:
					
						(d)Incentive
				payments for certain agreements and applicationsIn a case in
				which the Secretary enters into an agreement or contract to protect or restore
				habitat for a federally- or State-listed endangered, threatened, or candidate
				species or for applications that further the goals and objectives of the
				comprehensive wildlife conservation plan of a State, the Secretary may provide
				incentive payments to landowners to protect or restore the habitat, including
				the cost of management activities needed during the term of the agreement or
				contract.
						.
				2062.Pilot program
			 for comprehensive conservation planningChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at
			 the end the following:
					
						1240Q.Pilot
				program for comprehensive conservation planning
							(a)In
				generalThe Secretary shall establish a pilot program to
				undertake comprehensive conservation planning to assist producers before the
				producers apply for assistance under any of the conservation programs
				authorized by this subtitle.
							(b)Conservation
				planning assistance
								(1)In
				generalIn carrying out the pilot program under subsection (a),
				the Secretary shall establish 4 pilot projects at the locations specified in
				paragraph (c) to assist producers by making a comprehensive assessment of the
				resource concerns, needs, and alternative solutions for the entire operations
				of the producers, as determined by the Secretary, following the procedures in
				the Natural Resources Conservation Service conservation planning manual.
								(2)RequirementsAssistance
				to producers under the pilot program shall—
									(A)be provided by
				the Secretary directly or through third party providers certified by the
				Secretary; and
									(B)not be at the
				expense of the producer.
									(3)Provision of
				resultsThe Secretary shall provide to a producer the results of
				the comprehensive planning assistance to enable the producer to make informed
				choices on the type of financial assistance available through conservation
				programs under this subtitle that would most effectively address the resource
				needs of the operation of the producer, consistent with the environmental goals
				for the area in which the operation is located.
								(c)Pilot
				projectsThe Secretary shall establish pilot projects in
				comprehensive conservation planning in—
								(1)the Chesapeake
				Bay watershed;
								(2)the Great Lakes
				Basin;
								(3)the Connecticut
				River Valley Watershed; and
								(4)the Highlands
				region, as defined in section 3 of the Highlands Conservation Act (Public Law
				108–421; 118 Stat. 2375).
								(d)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $40,000,000 for each of fiscal
				years 2008 through 2013.
								(2)AllocationFunds
				made available under paragraph (1) shall be equitably allocated among each of
				the 4 pilot projects.
								(e)ReportIn
				the second and fifth years of the pilot program, the Secretary shall—
								(1)carry out an
				assessment of the effectiveness of the pilot program; and
								(2)publish and make
				available to the public a report describing the results of the
				assessment.
								.
				2063.Pilot program
			 for conservation risk managementChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) (as amended by section
			 2062) is amended by adding at the end the following:
					
						2040R.Conservation
				risk management pilot program
							(a)FindingsCongress
				finds that—
								(1)numerous studies
				have identified risk as a major barrier to the adoption of well-established
				conservation measures, including best management practices;
								(2)studies have
				determined that conservation risk management guarantees are among the most
				cost-effective means of encouraging conservation adoption; and
								(3)the Pennsylvania
				Department of Agriculture has successfully operated an experimental
				conservation risk management program in conjunction with the Agricultural
				Conservation Innovation Center of the American Farmland Trust.
								(b)Pilot
				program
								(1)In
				generalThe Secretary shall establish a pilot program to support
				innovative conservation risk management tools to encourage the implementation
				of conservation and best management practices on land in agricultural
				production.
								(2)Conservation
				risk management
									(A)In
				generalIn carrying out the pilot program at the locations
				specified in subsection (c), the Secretary shall offer agricultural producers
				innovative tools to manage the business and production risk of implementing
				conservation or best management practices on some portion of the land of the
				agricultural producers.
									(B)InclusionsRisk
				management tools under paragraph (1) shall include price and yield guarantees
				that are contingent on conversion to conservation or best management practices,
				such as reduced application rates of nutrients.
									(c)Pilot
				projectsThe Secretary shall carry out pilot projects under this
				section in—
								(1)the Chesapeake
				Bay watershed;
								(2)the Great Lakes
				Basin;
								(3)the Finger Lakes
				region of the State of New York; and
								(4)the Ohio River
				watershed.
								(d)Research
								(1)In
				generalThe Secretary shall carry out research to improve and
				maintain the integrity of the pilot program under this section.
								(2)Priority
				areasThe Secretary shall prioritize research that is intended
				to—
									(A)study the impact
				of short- and long-term weather changes on the performance of conservation and
				best management practices;
									(B)study the impact
				on yield and net returns of—
										(i)new fertility
				recommendations;
										(ii)reduced tillage
				practices for continuous corn; and
										(iii)emerging
				technologies and enhanced nutrient management techniques, such as variable rate
				applications, in-season nutrient testing, and precision farming
				practices;
										(C)study genomic
				markers indicating nutrient insufficiency;
									(D)improve actuarial
				analysis and performance; and
									(E)study other risk
				management tools to improve the adoption of conservation and best management
				practices.
									(e)ReportNot less frequently than at the midway
				point and end of the pilot project carried out under this section, the
				Secretary shall—
								(1)carry out an assessment of the
				effectiveness of each pilot project;
								(2)publish, and make available to the public,
				reports that describe the results of each assessment.
								(f)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $20,000,000 for each of fiscal
				years 2008 through 2013.
								(2)Use of
				fundsOf funds made available under paragraph (1), the Secretary
				shall use—
									(A)$10,000,000 to
				establish and maintain a guarantee pool from which the Secretary may make
				payments to producers participating in the pilot program that suffered losses
				due to implementation of conservation or best management practices;
									(B)$5,000,000 to
				administer and deliver the pilot program to producers; and
									(C)$5,000,000 for
				research described in subsection
				(d).
									.
				HFunding and
			 administration
				2071.Funding and
			 administration
					(a)Commodity
			 Credit CorporationSection
			 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking 2007 and inserting
			 2013;
						(2)in paragraph (1),
			 by striking ‘The’ and inserting For each of fiscal years
			 2002 through 2013, the;
						(3)in paragraph (2),
			 by striking ‘The’ and inserting For each of fiscal years
			 2002 through 2013, the;
						(4)in paragraph
			 (4)—
							(A)in subparagraph
			 (D), by striking and at the end;
							(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(F)$300,000,000 in
				each of fiscal years 2008 through
				2013.
									;
							(5)in paragraph
			 (6)—
							(A)in subparagraph
			 (E), by striking each of fiscal years 2007 through 2009; and and
			 inserting fiscal year 2007; and and
							(B)by striking
			 subparagraph (F) and inserting the following:
								
									(F)$2,000,000,000 in
				each of fiscal years 2008 through 2013.
									;
				and
							(6)in paragraph
			 (7)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(E)$100,000,000 in
				fiscal year 2008;
									(F)$140,000,000 in
				fiscal year 2009;
									(G)$200,000,000 in
				each of fiscal years 2010 and 2011; and
									(H)$300,000,000 in
				each of fiscal years 2012 and
				2013.
									.
							(b)Technical
			 assistanceSection 1241(b)(1) of the Food Security Act of 1985
			 (16 U.S.C. 3841(b)(1)) is amended by adding before the semicolon ,
			 beginning on the date on which the producer submits a bona fide application for
			 assistance under the program.
					2072.Delivery of
			 technical assistanceSection
			 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended—
					(1)in subsection
			 (a), by striking paragraph (2) and inserting the following:
						
							(2)at the option of
				the producer, through a payment, as determined by the Secretary, to an approved
				third party or technical service provider, if
				available.
							;
				and
					(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking subparagraph (B) and inserting the following:
							
								(B)establishing the
				amounts and methods for payments for that assistance, on the condition that
				payment rates reflect reasonable market conditions for the region in which the
				assistance would be provided.
								;
				
						(B)by striking
			 paragraph (3) and inserting the following:
							
								(3)Competitive
				biddingThe Secretary may accept bids from and enter into annual
				or multi-year contracts and agreements with approved third parties to provide
				technical assistance to producers eligible for assistance under this
				title.
								;
				and
						(C)in paragraph (4),
			 by striking Secretary may request and inserting Secretary
			 shall, to the maximum extent practicable, request.
						2073.Conservation
			 application processSection
			 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at
			 the end the following:
					
						(c)Conservation
				application process
							(1)Initial
				application
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall establish a single, simplified application for
				eligible entities to use in initially requesting assistance under any
				conservation program administered by the Natural Resources Conservation Service
				(referred to in this subsection as the initial
				application).
								(B)RequirementsTo
				the maximum extent practicable, the Secretary shall ensure that—
									(i)a
				conservation program applicant is not required to provide information that is
				duplicative of information or resources already available to the Secretary for
				that applicant and the specific operation of the applicant; and
									(ii)the initial
				application process is streamlined to minimize complexity and
				redundancy.
									(2)Review of
				application process
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall review the application process for each
				conservation program administered by the Natural Resources Conservation
				Service, including the forms and processes used to receive assistance requests
				from eligible program participants.
								(B)RequirementsIn
				carrying out the review, the Secretary shall determine what information the
				participant is required to submit during the application process,
				including—
									(i)identification
				information for the applicant;
									(ii)identification
				and location information for the land parcel or tract of concern;
									(iii)a general
				statement of the need or resource concern of the applicant for the land parcel
				or tract; and
									(iv)the minimum
				amount of other information the Secretary considers to be essential for the
				applicant to provide personally.
									(3)Revision and
				streamline
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall carry out a revision of the application forms
				and processes for each conservation program administered by the Natural
				Resources Conservation Service to enable use of information technology to
				incorporate appropriate data and information concerning the conservation needs
				and solutions appropriate for the land area identified by the applicant.
								(B)GoalThe
				goal of the revision shall be to streamline the application process to minimize
				the burden placed on applicants.
								(4)Conservation
				program application
								(A)In
				generalOnce the needs of an applicant have been adequately
				assessed by the Secretary, or a third party provider under section 1242, based
				on the initial application, in order to determine the 1 or more programs under
				this title that best match the needs of the applicant, with the approval of the
				applicant, the Secretary may convert the initial application into the specific
				application for assistance for the relevant conservation program.
								(B)Secretarial
				burdenTo the maximum extent practicable, the Secretary
				shall—
									(i)complete the
				specific application for conservation program assistance for each applicant;
				and
									(ii)request only
				that specific further information from the applicant that is not already
				available to the Secretary.
									(5)Implementation
				and notificationNot later than 1 year after the date of
				enactment of this subsection, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate written notification that the Secretary
				has fulfilled the requirements of this
				subsection.
							.
				2074.Planning for
			 agriculture grantsSubtitle F
			 of title XII of the Food Security Act of 1985 (16 U.S.C. 2005a et seq.) is
			 amended by adding at the end the following:
					
						1257.Grants to
				promote planning for agriculture
							(a)In
				generalTo encourage State and local efforts to retain farmland
				and promote food security, the Secretary shall provide competitive grants to
				State and local units of government to carry out planning projects for the
				purposes described in subsection (b)(1).
							(b)Project
				requirements
								(1)In
				generalA project eligible to receive planning assistance under
				this section shall be a project designed to support—
									(A)farm and
				ranchland protection and transition;
									(B)agricultural
				economic development; or
									(C)local and
				regional food processing and other agricultural infrastructure.
									(2)Priority
				fundingA project shall be eligible to receive priority for
				funding under this section if the project—
									(A)addresses more
				than 1 of the purposes described in paragraph (1); or
									(B)coordinates
				activities pursuant to 1 or more of the purposes described in paragraph (1)
				among different levels of government.
									(c)Grants
								(1)In
				generalFrom amounts made available to carry out this section,
				the Secretary shall make grants to State and local units of government to
				assist the States and local units of government in developing plans that assess
				needs and identify implementation strategies for furthering 1 or more of the
				purposes described in subsection (b)(1).
								(2)Maximum
				amountThe maximum amount of a grant provided under this section
				shall be $100,000.
								(3)Matching funds
				requirementThe Federal share of any project that receives
				funding under this section may not exceed 50 percent of the total cost of the
				project.
								(4)TermThe
				term of a grant made under this section may not exceed 2 years.
								(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2008 through 2013, to
				remain available until
				expended.
							.
				2075.Exclusion of
			 payments under Department of Agriculture conservation programs from adjusted
			 gross income limitation
					(a)ExclusionSection
			 1001D(b)(2) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(2)) is
			 amended by striking subparagraph (C).
					(b)Effective
			 periodSection 1001D of the Food Security Act of 1985 (7 U.S.C.
			 1308–3a) is amended by striking subsection (e).
					IConservation loan
			 guarantee program
				2081.Conservation
			 loan guarantee programSubtitle A of the Consolidated Farm and
			 Rural Development Act is amended by inserting after section 304 (7 U.S.C. 1924)
			 the following:
					
						304A.Conservation
				loan guarantee program
							(a)DefinitionsIn
				this section:
								(1)Eligible
				borrowerThe term eligible borrower means a farmer,
				rancher, farm cooperative, private domestic corporation, partnership, joint
				operation, trust, or limited liability company, that is engaged primarily and
				directly in agricultural production in the United States.
								(2)Qualified
				conservation loanThe term qualified conservation
				loan means a loan described in subsection (c).
								(3)Qualified
				conservation projectThe term eligible conservation
				project means, with respect to an eligible borrower, conservation
				measures included in a conservation plan for a farming or ranching operation of
				the borrower, including—
									(A)the installation
				of conservation structures, including terraces, sod waterways,
				permanently-vegetated stream borders and filter strips, tree or grass
				windbreaks, shelter belts, and living snow fences, if all plantings consist of
				vegetation appropriate to the locale;
									(B)the establishment
				of forest cover for sustained yield timber management, erosion control, or
				shelter belt purposes, if the forest cover is appropriate to the locale;
									(C)the installation
				of water conservation measures;
									(D)the installation
				of waste management systems;
									(E)the establishment
				or improvement of permanent pasture;
									(F)the payment of
				costs of complying with section 1212 of the Food Security Act of 1985 (16
				U.S.C. 3812);
									(G)other purposes
				consistent with the conservation plan;
									(H)any conservation
				project or practice, as described by technical guides and handbooks issued by
				the Natural Resources Conservation Service; and
									(I)emerging
				conservation practices, techniques, or technologies, that are approved by the
				Secretary.
									(b)ProgramThe
				Secretary may provide a loan guarantee, an interest subsidy, or both, to enable
				an eligible borrower to obtain a qualified conservation loan.
							(c)Qualified
				conservation loanA qualified conservation loan is a loan—
								(1)the proceeds of
				which are required to be used to cover the costs to the borrower of carrying
				out a qualified conservation project;
								(2)the principal
				amount of which is not more than $1,000,000;
								(3)the repayment
				period of which does not exceed 10 years;
								(4)for which the
				lender is prohibited from—
									(A)requiring any
				part of the loan to be repaid in the 1-year period that begins with the date of
				the closing of the loan; and
									(B)forgiving any
				part of the loan; and
									(5)for which the
				total of all processing fees charged with respect to the loan does not exceed
				such amount as shall be prescribed by the Secretary.
								(d)Limitations
				applicable to loan guarantees
								(1)Limitation on
				amount of guaranteeThe portion of a qualified conservation loan
				that the Secretary may guarantee under this section shall be not less than 80
				percent, nor more than 90 percent, of the principal amount of the qualified
				conservation loan.
								(2)Limitation on
				total amount outstandingThe aggregate principal amount of
				outstanding qualified conservation loans guaranteed by the Secretary under this
				section shall not exceed $1,000,000,000.
								(e)Limitation on
				amount of interest subsidy
								(1)In
				generalSubject to paragraph (2), the interest subsidy that the
				Secretary may provide under this section with respect to a qualified
				conservation loan shall result in a reduction of the interest rate agreed to by
				the borrower and the lender by—
									(A)500 basis points,
				if the principal amount of the qualified conservation loan is less than
				$100,000;
									(B)400 basis points,
				if the principal amount of the qualified conservation loan is—
										(i)at least
				$100,000; and
										(ii)less than
				$500,000; and
										(C)300 basis points,
				in any other case.
									(2)LimitationA
				reduction described in paragraph (1) may not reduce the interest rate to less
				than 0.
								(f)Administrative
				provisions
								(1)Authority to
				collect processing feeThe Secretary may assess a fee to cover
				the cost of processing an application under this section equal to not more than
				1 percent of the principal amount of the qualified conservation loan sought by
				the applicant, as described in the application.
								(2)Provision of
				financial informationAn applicant for a loan guarantee or
				interest subsidy under this section shall provide the Secretary with such
				financial information as may be required by the Secretary, in the manner
				generally required by commercial agricultural lenders in the geographical area
				in which the farming or ranching operation of the applicant is located.
								(3)AppraisalThe
				Secretary may require that an appraisal made in connection with an application
				for a loan guarantee or interest subsidy under this section be conducted by a
				specialized appraiser that uses standards similar to the standards used for
				similar purposes in the private sector, as determined by the Secretary.
								(4)Approval of
				applicationThe Secretary shall not approve an application
				submitted pursuant to this section, unless the Natural Resources Conservation
				Service has determined that—
									(A)the loan sought
				by the applicant, as described in the application, would be a qualified
				conservation loan; and
									(B)the project for
				which the qualified conservation loan is sought is likely to result in a net
				benefit to the environment.
									(5)Deadline for
				decision on applicationTo the maximum extent practicable, not
				later than 45 business days after the receipt of an application for assistance
				under this section, the Secretary shall submit to the applicant the decision of
				the Secretary to approve or disapprove the application.
								(6)Equitable
				distribution of loan guarantees and interest subsidiesTo the
				maximum extent practicable, the Secretary shall ensure that loan guarantees and
				interest subsidies under this section are equitably distributed among
				agricultural producers according to the scale of the operations of the
				producers that submit applications in any year.
								(g)Relationship
				with other conservation programs
								(1)In
				generalExcept as provided in paragraph (2), the application for,
				and the receipt of, a loan guarantee or an interest subsidy under this section
				does not effect the eligibility of the recipient for assistance under—
									(A)title XII of the
				Food Security Act of 1985 (16 U.S.C. 3801 et seq.); or
									(B)the Watershed
				Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.).
									(2)ExceptionIf
				an applicant receives financial assistance under the programs specified in
				paragraph (1), the loan principal shall be limited to the share of the
				applicant of the total project cost.
								(h)AppropriationsFor
				each of fiscal years 2008 through 2013, the Secretary shall use such funds of
				the Commodity Credit Corporation as are necessary to carry out this
				section.
							.
				IIITrade
			3001.Market access
			 programSection 211(c)(1)(A)
			 of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is
			 amended—
				(1)by striking
			 and after fiscal year 2005,; and
				(2)by inserting
			 and $350,000,000 for each of fiscal years 2008 through 2013,
			 after 2007, .
				3002.Technical
			 assistance for specialty cropsSection 3205 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 5680) is amended by striking subsection (d)
			 and inserting the following:
				
					(d)FlexibilityIn providing technical assistance under the
				program, the Secretary shall provide for extensions on a case–by–case basis, on
				the approval of the Secretary, acting through the Administrator of the Foreign
				Agricultural Service, of time frames provided in regulations in connection with
				the technical assistance.
					(e)Funding
						(1)In
				generalTo carry out the program, the Secretary shall make
				available funds of, or an equal value of commodities owned by, the Commodity
				Credit Corporation, in the amount of—
							(A)$4,000,000 for
				fiscal year 2008;
							(B)$6,000,000 for
				fiscal year 2009;
							(C)$8,000,000 for
				fiscal year 2010; and
							(D)$10,000,000 for
				each of fiscal years 2011 through 2013.
							(2)Carryover of
				fundingFunds made available to carry out the program under
				paragraph (1) or under section 201 of the Specialty Crops Competitiveness Act
				of 2004 (Public Law 108–465; 118 Stat. 3884) shall remain available until
				expended.
						.
			IVNutrition
			 programs
			AFood Stamp
			 Program
				4001.Definition of
			 thrifty food planSection
			 3(o)(4) of the Food Stamp Act of 1977 (7 U.S.C. 2012(o)(4)) is amended—
					(1)by striking
			 except that on October 1, 1996, and inserting except
			 that; and
					(2)by striking
			 in effect on September and all that follows before the period
			 and inserting in effect during the immediately preceding fiscal
			 year.
					4002.Exclusion of
			 combat-related military pay from countable incomeSection 5(d) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(d)) is amended—
					(1)by striking and 18 and
			 inserting (18); and
					(2)by inserting
			 before the period at the end the following: , and (19) any amount paid a
			 member of the uniformed services as hazardous duty pay under section 301 of
			 title 37, United States Code, hardship duty pay under section 305 of that
			 title, or hostile fire or imminent danger special pay under section 310 of that
			 title for service of the member in a combat operation or combat
			 zone.
					4003.Deductions
			 from incomeSection 5(e)(1) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(1)) is amended—
					(1)in subparagraph
			 (A)(ii), by striking not less than $134 and all that follows
			 through the period at the end and inserting the following: “not less
			 than—
						
							(I)$156, $267, $220,
				and $137, respectively; and
							(II)for fiscal year
				2009 and each fiscal year thereafter, an amount that is equal to the amount
				from the previous fiscal year adjusted to the nearest lower dollar increment to
				reflect changes for the 12-month period ending on the preceding June 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor, for items other than
				food.
							;
				and
					(2)in subparagraph
			 (B)(ii), by striking not less than $269 and all that follows
			 through the period at the end and inserting the following: “not less
			 than—
						
							(I)$313; and
							(II)for fiscal year
				2009 and each fiscal year thereafter, an amount that is equal to the amount
				from the previous fiscal year adjusted to the nearest lower dollar increment to
				reflect changes for the 12-month period ending on the preceding June 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor, for items other than
				food.
							.
					4004.Dependent
			 care deductionSection
			 5(e)(3)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by
			 striking , the maximum allowable level of which shall be $200 per month
			 for each dependent child under 2 years of age and $175 per month for each other
			 dependent,.
				4005.Allowable
			 financial resourcesSection
			 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended—
					(1)by striking
			 (g)(1) The Secretary and inserting the following:
						
							(g)Allowable
				financial resources
								(1)Total
				amount
									(A)In
				generalThe
				Secretary
									.
					(2)in subparagraph
			 (A) (as designated by paragraph (1))—
						(A)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $2,000; and
						(B)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $3,000; and
						(3)in paragraph (1),
			 by adding at the end the following:
						
							(B)Adjustment for
				inflation
								(i)In
				generalBeginning on October 1, 2007, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
								(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month period.
								.
				
					4006.Exclusion of
			 retirement accounts from countable financial resources
					(a)In
			 generalSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement account
			 (including an individual account) and inserting
			 account.
					(b)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
						
							(7)Exclusion of
				retirement accounts from countable financial resources
								(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in any of sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and
				501(c)(18) of the Internal Revenue Code of 1986, and the value of funds in a
				Federal Thrift Savings Plan account, as provided in section 8439 of title 5,
				United States Code.
								(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary, by
				regulation).
								.
				
					4007.Simplified
			 reportingSection 6(c) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2015(c)(1)(A)) is amended—
					(1)in paragraph
			 (1)(A)—
						(A)by striking
			 reporting by and inserting reporting;
						(B)in clause (i), by
			 inserting for periods shorter than 4 months by before
			 migrant;
						(C)in clause ii), by
			 inserting for periods shorter than 4 months by before
			 households; and
						(D)in clause (iii),
			 by inserting by before households; and
						(2)in paragraph
			 (3)—
						(A)in the third
			 sentence—
							(i)by
			 striking Reports required to be filed monthly under paragraph
			 (1) and inserting Except as provided in paragraph (1)(D)(ii),
			 periodic reports filed under paragraph (1); and
							(ii)by
			 striking subject matter included in such reports and inserting
			 the households required to make the reports; and
							(B)by inserting
			 after the third sentence the following: The State agency shall not be
			 required to act on information about a household described in the preceding
			 sentence received from any source between the monthly reports unless the
			 information clearly indicates that the household is not eligible, subject to
			 standards established by the Secretary, or the household requests an increase
			 in benefits..
						4008.Work
			 requirement
					(a)RepealSection 6 of the Food Stamp Act of 1977 (7
			 U.S.C. 2015) is amended by striking subsection (o).
					(b)Funding of
			 employment and training programsSection 16(h)(1) of the Food Stamp Act of
			 1977 (7 U.S.C. 2025(h)(1)) is amended—
						(1)in subparagraph (A)—
							(A)in clause (vi)(II), by striking
			 and at the end;
							(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(viii)for each of
				fiscal years 2008 through 2012,
				$110,000,000
									;
				
							(2)in subparagraph
			 (B)—
							(A)in clause (i), by
			 striking ; and and inserting a period;
							(B)by striking
			 clause (ii); and
							(C)by striking
			 that— and all that follows through is determined
			 and inserting that is determined; and
							(3)by striking
			 subparagraph (E).
						(c)Conforming
			 amendments
						(1)Section 7(j)(1)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2016(j)(1)) is amended by striking
			 section 6(o)(2) of this Act or.
						(2)Section 501(b)(2)
			 of the Workforce Investment Act of 1998 (20 U.S.C. 9271(b)(2)) is
			 amended—
							(A)by striking
			 subparagraph (F); and
							(B)by redesignating
			 subparagraphs (G) through (O) as subparagraphs (F) through (N),
			 respectively.
							(3)Section
			 112(b)(8)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(8)(A))
			 is amended—
							(A)by striking
			 clause (iv); and
							(B)by redesignating
			 clauses (v) through (x) as clauses (iv) through (ix), respectively.
							(4)Section
			 121(b)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(b)(2)(B))
			 is amended—
							(A)by striking
			 clause (iii); and
							(B)by redesignating
			 clauses (iv) and (v) as clauses (iii) and (iv), respectively.
							4009.Fairness for
			 legal immigrants
					(a)In
			 generalNotwithstanding
			 sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a), 1612(a), 1613(a)),
			 and section 6 of the Food Stamp Act of 1977 (7 U.S.C. 2015), an individual who
			 is lawfully residing in the United States shall not be ineligible for the food
			 stamp program under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.) on the
			 basis of—
						(1)the immigration
			 status of the individual; or
						(2)the date on which
			 the individual entered the United States.
						(b)Clarifying
			 eligibilitySection 421(d)(3)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (8 U.S.C. 1631(d)(3)) is amended by striking to the extent that a
			 qualified alien is eligible under section 1612(a)(2)(J) of this title
			 and inserting to the extent that a child is a member of a household
			 receiving food stamps under that Act.
					(c)Ensuring proper
			 screeningSection 11(e)(2)(B)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(2)(B)) is amended—
						(1)by redesignating
			 clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and
						(2)by inserting
			 after clause (v) the following:
							
								(vi)shall provide a
				method for implementing section 421 of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631) that does not require
				any unnecessary information from individuals who may be exempt from that
				section;
								.
						(d)Simplified
			 administrative reporting requirementSection 11(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2020(a)) is amended by adding at the end the following:
			 Notwithstanding subsection (e)(2) of section 421 of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1631(e)(2)), the administrative reporting requirement under that subsection
			 shall be satisfied by the submission of an aggregate report on the numbers of
			 exceptions granted under that subsection each year..
					4010.Minimum
			 benefitSection 8(a) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2017(a)) is amended in the proviso by striking
			 $10 per month and inserting 20 percent of the thrifty
			 food plan for a household containing 1 member, as determined by the Secretary
			 under section 3(o).
				4011.Accountability
			 for paperwork requirementsSection 11(e)(3) of the Food Stamp Act of
			 1977 (7 U.S.C. 2020(e)(3)) is amended by inserting (except that no
			 application shall be denied for lack of verification unless the State agency
			 determines that the household refused to comply with a request for verification
			 made by an individual described in paragraph (6)(B)) after of an
			 application.
				4012.Administrative
			 cost-sharing and quality control
					(a)Preventing
			 conflicts of interestSection
			 16(a) of the Food Stamp Act of 1977 (7 U.S.C. 2025(a)) is amended in the last
			 sentence by inserting directly or indirectly before
			 receive or benefit.
					(b)Limitation on
			 contractingSection 16(a) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2025(a)) is amended by adding at the end
			 the following: The Secretary shall not make any payments for
			 administrative costs under this Act relating to a contract that a State agency
			 concluded in violation of this Act or regulations promulgated by the Secretary
			 (regardless of whether the Secretary may approve the contract subsequent to the
			 letting of the contract) or for any personnel costs to carry out functions
			 specified under section 11(e)(3) except by individuals described in section
			 11(e)(6)(B)..
					(c)ProhibitionSection 7 of the Food Stamp Act of 1977 (7
			 U.S.C. 2016) is amended by adding at the end the following:
						
							(l)ProhibitionNo
				State agency may establish any requirement or condition on the receipt of food
				stamp benefits by a household other than the requirements and conditions
				specified in this
				section.
							.
					4013.Reauthorization
			 of food stamp program and food distribution program on Indian
			 reservations
					(a)Grants for
			 simple application and eligibility determination systems and improved access to
			 benefitsSection 11(t)(1) of the Food Stamp Act of 1977 (7 U.S.C.
			 2020(t)(1)) is amended by striking 2007 and inserting
			 2013.
					(b)Funding of
			 employment and training programsSection 16(h)(1) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2025(h)(1)) is amended—
						(1)in subparagraph
			 (A)(vii), by striking 2007 and inserting 2013;
			 and
						(2)in subparagraph
			 (E)(i), by striking 2007 and inserting
			 2013.
						(c)Reductions in
			 payments for administrative costsSection 16(k)(3) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2025(k)(3)) is amended—
						(1)in the first
			 sentence of subparagraph (A), by striking 2007 and inserting
			 2013; and
						(2)in subparagraph
			 (B)(ii) by striking 2007 and inserting
			 2013.
						(d)Cash payment
			 pilot projectsSection 17(b)(1)(B)(vi) of the Food Stamp Act of
			 1977 (7 U.S.C. 2026(b)(1)(B(vi)) is amended by striking 2007 and
			 inserting 2013.
					(e)Authorization
			 of appropriationsSection 18(a)(1) of the Food Stamp Act of 1977
			 (7 U.S.C. 2027(a)(1)) is amended in the first sentence by striking
			 2007 and inserting 2013.
					(f)Consolidated
			 block grants for Puerto Rico and American SamoaSection
			 19(a)(2)(A)(ii) of the Food Stamp Act of 1977 (7 U.S.C. 2028(a)(2)(A)(ii)) is
			 amended by striking 2007 and inserting
			 2013.
					4014.Assistance
			 for community food projectsSection 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking From amounts made available to carry out this Act, the
			 Secretary may and inserting The Secretary shall;
			 and
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Funding
				amountsFrom amounts made available to carry out this Act, the
				Secretary shall use $30,000,000 for each of fiscal years 2008 through 2012 to
				make grants under this section, adjusted to reflect changes for the 12-month
				period ending the preceding June 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor.
								;
						(2)in subsection
			 (d)—
						(A)in paragraph (3),
			 by striking or at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(5)serve special
				project needs in areas of—
									(A)transportation
				and processing for expanding institutional and emergency food service demand
				for local food;
									(B)retail access to
				healthy foods in underserved markets;
									(C)integration of
				urban and metro-area food production in food projects; and
									(D)technical
				assistance for youth, socially disadvantaged individuals, and limited resource
				groups.
									;
						(3)in subsection
			 (e)(1), by striking 50 and inserting 75;
					(4)in subsection
			 (f)(2), by striking 3 and inserting 5; and
					(5)in subsection
			 (h)(4)—
						(A)by striking
			 2007 and inserting 2013; and
						(B)by striking
			 $200,000 and inserting $500,000.
						4015.Availability
			 of commodities for the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2036(a)) is amended—
					(1)by striking
			 (a) Purchase of
			 commodities.— and all that follows through
			 through 2007 and inserting the following:
						
							(a)Purchase of
				commodities
								(1)In
				generalSubject to paragraph (2), for each of fiscal years 2008
				through 2013
								;
				and
					(2)by striking
			 $140,000,000 of; and
					(3)by inserting at
			 the end the following:
						
							(2)AmountsThe
				Secretary shall use to carry out this subsection—
								(A)for fiscal year
				2008, $250,000,000; and
								(B)for each of
				fiscal years 2009 through 2013, the dollar amount of commodities available in
				the immediately preceding fiscal year adjusted by the percentage by which the
				thrifty food plan has been adjusted under section 3(o)(4) between June 30, 2007
				and June 30 of the immediately preceding fiscal
				year.
								.
					4016.Study on
			 comparable access to food stamp benefits for Puerto Rico
					(a)In
			 generalThe Secretary shall carry out a study of the feasibility
			 and effects of including the Commonwealth of Puerto Rico in the definition of
			 the term State under section 3 of the Food Stamp Act of 1977 (7
			 U.S.C. 2012), in lieu of providing block grants to the Commonwealth under
			 section 19 of that Act (7 U.S.C. 2028).
					(b)InclusionsThe
			 study shall include—
						(1)an assessment of
			 the administrative, financial management, and other changes that would be
			 necessary for the Commonwealth to establish a comparable food stamp program,
			 including compliance with appropriate program rules under the Food Stamp Act of
			 1977 (7 U.S.C. 2011 et seq.), such as—
							(A)benefit levels
			 under section 3(o) of that Act (7 U.S.C. 3012(o));
							(B)income
			 eligibility standards under section 5(c) of that Act (7 U.S.C. 2014(c));
			 and
							(C)deduction levels
			 under section 5(e) of that Act (7 U.S.C. 2014(e));
							(2)an estimate of
			 the impact on Federal and Commonwealth benefit and administrative costs;
						(3)an estimate of
			 the impact of the food stamp program on hunger and food insecurity among
			 low-income Puerto Ricans; and
						(4)such other
			 matters as the Secretary considers to be appropriate.
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report that describes the results of the study conducted under this
			 section.
					BMiscellaneous
				4021.Nutrition
			 information and awareness pilot programSection 4403(f) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is
			 amended by striking 2007 and inserting
			 2013.
				VRural
			 Development
			5001.Farm and
			 ranch profitability grant programThe Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1921 et seq.) is amended by adding at the end the
			 following:
				
					JFarm and ranch
				profitability grant program
						386A.DefinitionsIn this subtitle:
							(1)ProducerThe
				term producer has the meaning given the term by the Secretary for
				the purposes of the Census of Agriculture.
							(2)StateThe
				term State means each of the several States of the United
				States.
							(3)State
				department of agricultureThe term State department of
				agriculture means the agency, commission, or department of a State
				government responsible for agriculture in the State.
							386B.Availability
				and purposes of grants
							(a)In
				generalFor each of fiscal years 2008 through 2013, the Secretary
				shall carry out a program to make grants to eligible States through State
				departments of agriculture.
							(b)EligibilityTo
				be eligible to receive a grant under this subtitle, a State shall—
								(1)have a 3-year
				strategic plan approved by the Secretary in accordance with section 386D(a);
				and
								(2)submit to the
				Secretary an annual report, including an annual work plan, in accordance with
				section 386D(b).
								(c)Purposes of
				grant programThe purposes of the grant program under this
				subtitle are—
								(1)to improve the
				profitability of farms and ranches in the United States;
								(2)to increase
				self-employment opportunities for farmers and ranchers;
								(3)to revitalize
				local and regional food systems;
								(4)to increase
				wealth and asset-building in rural communities; and
								(5)to encourage
				entrepreneurship and innovation in farming and ranching by funding State,
				local, and farm-level programs and projects that address—
									(A)farm
				viability;
									(B)market
				development and promotion;
									(C)product
				development, differentiation, and promotion;
									(D)consumer
				education;
									(E)business
				planning;
									(F)alternate
				ownership models and structures;
									(G)local and
				regional infrastructure needs; or
									(H)local and
				regional food security needs.
									(d)Maintenance of
				effortThe State shall provide assurances to the Secretary in the
				annual report required under section 386D(b) that funds provided to the State
				under this subtitle have been used only to supplement, not to supplant, the
				amount of Federal, State, and local funds otherwise expended in the State for
				the permitted uses described in section 386C.
							(e)Administrative
				and planning expensesNot more than 5 percent of funds provided
				annually under this subtitle may be used by the State for administrative and
				planning expenses.
							386C.Permitted
				uses of grant funds
							(a)In
				generalIn accordance with the purposes described in section
				386B(c), as determined by the Secretary, a State department of agriculture may
				use grant funds received under this subtitle—
								(1)to supplement
				funding for State programs, projects, and initiatives; and
								(2)to provide grants
				to—
									(A)producers;
									(B)local and
				regional government entities;
									(C)agricultural
				cooperatives;
									(D)agricultural
				processors;
									(E)nonprofit
				organizations; and
									(F)research
				institutions.
									(b)Specific
				permitted uses of grant fundsA State may use grant funds
				received under this subtitle—
								(1)to provide
				marketing or business development assistance to producers;
								(2)to promote
				product development or differentiation;
								(3)to encourage
				direct-to-consumer market opportunities, including—
									(A)farmers
				markets;
									(B)buy-local
				campaigns;
									(C)agritourism;
				and
									(D)on-farm retail
				market opportunities;
									(4)to rebuild local
				and regional food systems through planning or development of agricultural
				processing facilities or other infrastructure that enhances or adds value to
				agricultural products grown in the State;
								(5)to match State
				funding for—
									(A)farm viability
				programs;
									(B)agriculture
				innovation centers; or
									(C)recreational
				walk-in or access programs;
									(6)to encourage
				profitable business models and develop alternative ownership structures and new
				business succession models;
								(7)to increase
				consumer awareness of agricultural products produced and services provided in
				the State, including advertising and promotional campaigns;
								(8)to provide direct
				grants to producers for farm infrastructure or equipment needs that—
									(A)add value to a
				commodity produced; or
									(B)will allow for
				the transition to a new agricultural enterprise;
									(9)to provide
				technical, legal, and other support to beginning or socially disadvantaged
				farmers;
								(10)to assist county
				and local governments in planning for agriculture, including the land use and
				infrastructure needs of local producers;
								(11)to address food
				safety issues, including training; and
								(12)to enhance the
				competitiveness of specialty crops, including applied research.
								(c)Prohibited use
				of grant fundsA State may not use grant funds received under
				this section to directly subsidize the price of an agricultural commodity in
				the market.
							(d)Maximum grant
				amountA State may not award more than 33 percent of the funds
				received by the State under this subtitle in any fiscal year to any single
				project, proposal, or program.
							386D.Strategic
				plans and annual reports
							(a)Strategic
				plan
								(1)In
				generalTo be eligible to receive a grant under this subtitle, a
				State shall have a 3-year strategic plan that has been—
									(A)reviewed by the
				Federal Food and Agricultural Council of the State in accordance with
				subsection (c)(1); and
									(B)approved by the
				Secretary.
									(2)SubmissionA
				State shall submit to the Secretary the strategic plan described in this
				subsection during the first and fourth fiscal years in which the State receives
				grants under this section.
								(3)ContentsA
				strategic plan required under this subsection shall—
									(A)reflect the
				diversity of the agricultural sector of the State, including the production,
				processing, marketing, and distribution of the food and agricultural products
				of the State; and
									(B)include—
										(i)the vision of the
				State for meeting the purposes described in section 386B(c);
										(ii)the 3-year plan
				of the State for achieving that vision, including goals, objectives, measurable
				outcomes, and yearly milestones toward completion;
										(iii)an explanation
				of how the plan reflects the diversity of the agricultural sector of the
				State;
										(iv)the method by
				which the State has and will continue to solicit the input of the agricultural
				sector in developing the plan, setting grant priorities, and selecting
				project;
										(v)a
				year-by-year work plan, including—
											(I)a description of
				the general project areas that will be funded;
											(II)the percent of
				funding anticipated for each project area; and
											(III)the expected
				project selection process for each fiscal year; and
											(vi)such other
				information as the Secretary may require by regulation.
										(b)Annual
				reports
								(1)In
				generalAs a condition of receiving a grant under this subtitle,
				not later than 90 days after the end of each fiscal year in which a State
				receives grant funds under this subtitle, the State shall submit to the
				Secretary a report of the activities the State carried out using the grant
				funds during the preceding fiscal year.
								(2)ReviewEach
				annual report described in paragraph (1) shall be reviewed by the Federal Food
				and Agricultural Council of the State in accordance with subsection
				(c)(2).
								(3)ContentsEach
				annual report shall include—
									(A)an accounting of
				projects funded, non-Federal funds leveraged, mileposts completed, and outcomes
				achieved during the preceding fiscal year;
									(B)an accounting of
				any unobligated funds remaining;
									(C)an updated work
				plan for the current fiscal year; and
									(D)such other
				information as the Secretary may require by regulation.
									(c)Review of
				strategic plans and annual reports
								(1)Strategic
				plans
									(A)In
				generalIn reviewing a strategic plan submitted under subsection
				(a), the Federal Food and Agricultural Council of a State shall ensure that the
				plan, to the maximum extent practicable —
										(i)reflects the
				diversity of the agricultural sector of the State; and
										(ii)will carry out
				the purposes described in section 386B(c).
										(B)Submission to
				SecretaryNot later than 45 days after receiving a strategic plan
				submitted under subsection (a), a Federal Food and Agricultural Council shall
				submit to the Secretary—
										(i)the strategic
				plan; and
										(ii)any
				recommendations of the Council regarding the strategic plan.
										(C)RevisionsThe
				Secretary may—
										(i)request that a
				State make changes to a strategic plan; or
										(ii)after giving the
				State an opportunity to resubmit a revised strategic plan, reject a strategic
				plan.
										(2)Annual
				reports
									(A)In
				generalNot later than 45 days after receiving an annual report
				submitted under subsection (b), the Federal Food and Agricultural Council of a
				State shall submit to the Secretary—
										(i)the annual
				report; and
										(ii)any
				recommendations of the Council regarding the updated work plan.
										(B)RevisionsThe
				Secretary may request that a State make changes to an updated work plan in
				order to more fully reflect—
										(i)the priorities of
				the strategic plan of the State; or
										(ii)the purposes
				described in section 386B(c).
										(d)Effect of
				noncomplianceThe Secretary may disqualify, for 1 or more years,
				a State from receipt of future grants under this subtitle, if the Secretary,
				after reasonable notice to a State, finds that the State—
								(1)has failed to
				comply with the requirements of this section or section 386B(d);
								(2)is not
				substantially meeting the outcomes and milestones described in the strategic
				plan or annual work plans of the State;
								(3)is not meeting
				the purposes described in section 386B(c); or
								(4)is not funding
				projects reflective of the diversity of the agricultural sector of the
				State.
								(e)Audit
				requirements
								(1)In
				generalA State that receives a grant under this subtitle shall
				submit to the Secretary, through the Agricultural Marketing Service, an annual
				audit.
								(2)LimitationA
				State may use not more than 2 percent of the total funds awarded to the State
				under this subtitle to carry out the audit.
								386E.Allocations
				to States
							(a)Minimum base
				grant amount
								(1)In
				generalOf funds made available each year to carry out this
				subtitle, 15 percent shall be allocated equally among States as a minimum base
				grant amount.
								(2)Minimum
				amountSubject to the availability of funds made available to
				carry out this subtitle, the minimum base grant amount under paragraph (1)
				shall be not less than $3,000,000 per eligible State per fiscal year.
								(b)Bonus
				payments
								(1)In
				generalIn fiscal year 2009, and each subsequent fiscal year, of
				funds made available to carry out this subtitle, 15 percent shall be allocated
				to States as bonus payments.
								(2)AllocationBonus
				payments described in paragraph (1) shall be allocated equally among each State
				that provides a cost share of non-Federal funds to match at least 30 percent of
				the Federal funding received by the State under this subtitle for the preceding
				fiscal year.
								(c)Remaining
				fundsThe amount remaining after allocation and distribution of
				funds under subsections (a) and (b) shall be allocated among eligible States in
				the proportion that—
								(1)the market value
				of agricultural sales and the number of farms in a State during the preceding
				fiscal year, expressed as a composite index, weighted equally; bears to
								(2)the market value
				of agricultural sales and the number of farms in all States receiving grants
				under this subtitle in that fiscal year, expressed as a composite index,
				weighted equally.
								(d)Unobligated
				fundsAny funds received by a State under this subtitle and not
				obligated by the State within 2 fiscal years shall be remitted to the Secretary
				for redistribution in the subsequent fiscal year in accordance with this
				section.
							386F.Funding
							(a)In
				generalOn October 1, 2007, and on each October 1 thereafter
				through October 1, 2012, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this subtitle $1,000,000,000, to remain available until
				expended.
							(b)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subsection (a), without further appropriation.
							.
			5002.Definition of
			 rural and rural areaSection
			 343(a)(13) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1991(a)(13)) is amended by adding at the end the following:
				
					(F)ExemptionFor
				the purpose of eligibility for Department of Agriculture–Rural Development
				Business and Cooperative Programs, subparagraph (A) shall not apply to
				agricultural producers or to entities that are substantially owned and operated
				by agricultural
				producers.
					.
			VIFORESTRY
			ACooperative Forestry Assistance Act of
			 1978
				6001.Community
			 forest and open space conservation program
					(a)FindingsCongress
			 finds that—
						(1)the Forest
			 Service recently projected that, by 2030, approximately 44,000,000 acres of
			 privately owned forest land will be developed throughout the United States,
			 including many of the important parcels of privately owned forest land that are
			 located in, or adjacent to, communities of the United States;
						(2)the threat of
			 development of those parcels of privately owned forest land creates an urgent
			 need for local governmental entities to possess sufficient financial resources
			 to purchase the parcels of privately owned forest land that are most important
			 to the communities of the United States as those parcels of privately owned
			 forest land are offered for sale;
						(3)forest
			 parcelization has led to a rapidly expanding base of private owners of forest
			 land that includes many individuals who—
							(A)do not possess
			 any experience in forest stewardship; and
							(B)could learn
			 proper forest management techniques through relevant demonstration sites, for
			 which many communities of the United States use land owned by the local
			 governmental entities of those communities;
							(4)in
			 rapidly-growing communities of all sizes throughout the United States,
			 remaining parcels of privately owned forest land play an essential role in
			 protecting public water supplies, leading many local governmental entities to
			 purchase parcels of privately owned forest land for ownership;
						(5)rising rates of
			 obesity and other public health problems relating to the inactivity of the
			 citizens of the United States have been shown to be ameliorated by improving
			 public access to safe and pleasing areas for outdoor recreation, leading many
			 local governmental entities to purchase recreation land for ownership;
						(6)throughout the
			 United States, many communities of diverse types and sizes derive significant
			 financial benefits from managing parcels of privately owned forest land owned
			 by the local governmental entities of those communities because those
			 parcels—
							(A)provide a
			 significant source of local revenue to the communities; and
							(B)contribute to the
			 health of the forest products economy of the communities and the United
			 States;
							(7)public access to
			 parcels of privately owned forest land for hunting, fishing, and trapping has
			 declined and, as a result, participation in those activities has also declined
			 as parcels of privately owned forest land and watersheds throughout the United
			 States have become further parcelized among a growing base of private owners
			 who often prohibit public use of the land, leading many local governmental
			 entities to purchase parcels of privately owned forest land to ensure that
			 individuals who participate in sports have access to those parcels; and
						(8)there is a
			 national interest in providing financial assistance to local governmental
			 entities to purchase important and closely located parcels of privately owned
			 forest land to maintain the diverse benefits provided by those parcels to
			 communities served by those local governmental entities.
						(b)Community
			 forest and open space conservation programThe Cooperative
			 Forestry Assistance Act of 1978 is amended by inserting after section 9 (16
			 U.S.C. 2105) the following:
						
							9A.Community
				forest and open space conservation program
								(a)EstablishmentThe
				Secretary, in cooperation with appropriate State and local governments, shall
				establish a program to be known as the Community Forest and Open Space
				Conservation Program (referred to in this section as the
				program) to enable local governmental entities of participating
				States to acquire parcels of privately owned forest land that are—
									(1)economically,
				culturally, and environmentally important to the communities of the local
				governmental entities; and
									(2)threatened by
				conversion to nonforest uses.
									(b)Implementation
									(1)Participating
				States
										(A)ApplicationTo
				participate in the program, a State shall submit to the Secretary an
				application in such time, in such manner, and containing such information as
				the Secretary may require.
										(B)Duties of
				participating StateA State that participates in the program
				shall, through the State forester of the State—
											(i)coordinate the
				program in the participating State; and
											(ii)perform any
				other duty consistent with the implementation of the program, as determined by
				the Secretary.
											(C)Participation
				requirement
											(i)In
				generalExcept as provided in clause (ii), not later than 1 year
				after the date of enactment of this section, the Secretary shall establish the
				program in not less than 1 State in each region of the United States,
				including—
												(I)the Northeast
				region;
												(II)the mid-Atlantic
				region;
												(III)the Midwest
				region;
												(IV)the Southern
				region;
												(V)the Western
				region; and
												(VI)the Pacific
				Northwest region.
												(ii)Requirement of
				applicationsThe requirement described in clause (i) shall not
				apply to a region of the United States if, not later than 1 year after the date
				of enactment of this section, the Secretary has not received an application
				from a State in the region.
											(2)Assessment of
				need report
										(A)In
				generalSubject to subparagraph (B), each participating State
				shall prepare, and submit to the Secretary, an assessment of need report that
				identifies—
											(i)each geographic
				program focus area of the participating State; and
											(ii)any priority
				objective for conservation based on any condition or need of the citizens of
				the participating State.
											(B)ExceptionThe
				requirement described in subparagraph (A) may be fulfilled by a participating
				State through the inclusion of information described in subparagraph (A) as
				part of an integrated statewide forest planning process for the application of
				a Federal program in the State.
										(c)Application by
				local governmental entity
									(1)In
				generalA local governmental
				entity may, in such time and in such manner as the Secretary may require,
				submit to the State forester of the participating State in which the local
				governmental entity is located a project application to acquire 1 or more
				parcels of privately owned forest land that are located in the geographic
				program focus area of the State, as determined by the State forester.
									(2)ContentsA project application submitted by a local
				governmental entity to a State forester under paragraph (1) shall
				include—
										(A)a certification from the local governmental
				entity that the project proposed in the project application is consistent with
				any comprehensive plan for development adopted by the local governmental
				entity; and
										(B)any other
				applicable information, as determined by the Secretary.
										(3)Prioritized
				listThe State forester of
				each participating State shall prepare and submit to the Secretary a
				prioritized list that includes each project application submitted by a local
				governmental entity of the State to the State forester under paragraph
				(1).
									(d)Development of
				national listNot later than
				1 year after the date of enactment of this section, the Secretary shall, in
				accordance with the criteria developed by the Secretary under subsection (e),
				develop a prioritized national list that incorporates each prioritized list
				submitted by a State forester to the Secretary under subsection (c)(3).
								(e)Development of
				criteria for project applications
									(1)In
				generalNot later than 1 year after the date of enactment of this
				section, Secretary shall, in consultation with forest stewardship advisory
				committees, urban and community forestry advisory committees, and related
				organizations of the States, develop prioritization criteria for project
				applications submitted by local governmental entities to State foresters under
				subsection (c)(1).
									(2)Priority for
				certain parcels of privately owned forest landIn developing the
				prioritization criteria under paragraph (1), the Secretary shall give priority
				to parcels of privately owned forest land that—
										(A)meet any
				identified local open space or natural resource need described in a municipal
				plan, regional plan, or other relevant local, regional, or State planning
				document;
										(B)could—
											(i)be effectively
				managed to model effective forest stewardship for private landowners;
											(ii)support
				forest-based educational programs, including vocational education programs in
				forestry;
											(iii)provide
				significant protection to public water supplies or other waterways; or
											(iv)offer long-term
				economic benefits to communities through the increase of economic activities
				relating to forestry;
											(C)contain important
				wildlife habitats;
										(D)provide
				convenient public access to parcels of forest land suitable for outdoor
				recreation, including hunting and fishing; or
										(E)are threatened
				with conversion to nonforest uses.
										(3)Special
				consideration for certain parcelsIn developing the
				prioritization criteria under paragraph (1), the Secretary shall give special
				consideration to any proposal that is jointly prepared and submitted by not
				less than 2 local governmental entities.
									(f)Ownership of
				parcels of privately owned forest land
									(1)Ownership by
				local governmental entityExcept as provided in paragraph (2),
				any parcel of privately owned forest land acquired by a local governmental
				entity under the program shall be owned in fee simple by the local governmental
				entity.
									(2)Nonprofit
				ownershipUpon request by a participating State, any designated
				nonprofit organization that operates in the State in which the local
				governmental entity is located may own a parcel of forest land acquired by the
				local governmental entity under the program if the designated nonprofit
				organization allows public access to the parcel of forest land in a manner
				consistent with the purposes of the program.
									(g)Duties of local
				governmental entities
									(1)Management of
				parcels of privately owned forest land
										(A)In
				generalA local governmental entity that acquires a parcel of
				privately owned forest land under the program shall manage the parcel of forest
				land in a manner consistent with the purposes of the program.
										(B)Public
				accessA local governmental entity that acquires a parcel of
				privately owned forest land under the program shall provide public access to
				the parcel of forest land for any recreational use that is consistent with the
				purposes of the program, as determined by the local governmental entity.
										(2)Forest
				management plan
										(A)In
				generalNot later than 2 years after the date on which a local
				governmental entity acquires a parcel of forest land under the program, the
				local governmental entity shall develop and submit to the appropriate State
				agency for approval a forest management plan for the parcel of forest
				land.
										(B)Public
				participationIn developing a forest management plan for a parcel
				of forest land under subparagraph (A), the local governmental entity shall
				provide members of the public with an opportunity to participate in the
				development of the forest management plan.
										(3)Use of parcels
				of privately owned forest land
										(A)Authorized
				usesAny parcel of privately owned forest land acquired by a
				local governmental entity under the program shall be used to preserve community
				access to, and benefits from, the parcel of forest land for public purposes,
				including purposes relating to—
											(i)model forest
				stewardship;
											(ii)sustainable
				timber production;
											(iii)forest-based
				educational and cultural activities;
											(iv)the conservation
				of wildlife habitats;
											(v)the protection of
				watersheds; and
											(vi)the preservation
				of outdoor recreation activities, including hunting and fishing.
											(B)Prohibited
				usesA local governmental entity that acquires a parcel of
				privately owned forest land under the program shall not convert the parcel of
				forest land to any nonforest use.
										(4)Penalty for
				sale of acquired parcels of privately owned forest land
										(A)Reimbursement
				of fundsA local governmental entity that sells a parcel of
				forest land acquired under the program shall pay to the Federal Government an
				amount equal to the sum obtained by adding—
											(i)the amount
				provided under the program to the local governmental entity to purchase the
				parcel of privately owned forest land; and
											(ii)an amount equal
				to 50 percent of the greater of—
												(I)the sales price
				of the privately owned parcel of land; and
												(II)the appraised
				price of the privately owned parcel of forest land.
												(B)Loss of
				eligibilityA local governmental entity that sells a parcel of
				forest land acquired under the program shall not be eligible to receive grants
				under the program after the date on which the local governmental entity sells
				the parcel of forest land.
										(h)Cost
				sharing
									(1)In
				generalIn accordance with any term or condition of the
				Secretary, any cost relating to the acquisition of any parcel of privately
				owned forest land and any project described in a project application submitted
				to a State forester under subsection (c)(1) shall be shared among any
				participating entity, including any—
										(A)State;
										(B)local
				governmental entity;
										(C)owner of a parcel
				of privately owned forest land;
										(D)corporation;
				or
										(E)private
				organization.
										(2)Eligible
				costsA local governmental entity shall be eligible for
				assistance under the program for any cost relating to a parcel of privately
				owned forest land, including any cost relating to—
										(A)planning;
										(B)administration;
										(C)acquisition of
				the parcel of privately owned forest land; or
										(D)management of the
				privately owned forest land.
										(3)Non-Federal
				share
										(A)In
				generalThe non-Federal share of the cost of a parcel of
				privately owned forest land acquired under the program shall be not less than
				50 percent.
										(B)In-kind
				contributionsThe non-Federal share under subparagraph (A) may be
				provided in cash or in-kind.
										(C)Appraisal of
				parcels of privately owned forest landTo determine the
				non-Federal share of the cost of a parcel of privately owned forest land under
				subparagraph (A), the local governmental entity shall determine the value of
				the parcel of privately owned forest land by an appraisal that is performed in
				accordance with—
											(i)the Uniform
				Appraisal Standards for Federal Land Acquisitions developed by the Interagency
				Land Acquisition Conference;
											(ii)the Uniform
				Standards of Professional Appraisal Practice; and
											(iii)any other
				applicable law.
											(i)State
				administration and technical assistanceTo assist local
				governmental entities in conducting model stewardship of parcels of privately
				owned forest land acquired under the program, not more than 10 percent of all
				funds made available to carry out the program each fiscal year shall be
				allocated to appropriate State agencies in participating States—
									(1)to carry out the
				program; and
									(2)to provide
				technical assistance to local governmental entities for any activity relating
				to forest stewardship, including the development and implementation of an
				approved forest management plan.
									(j)Effect
									(1)Recognition of
				authority to control land useNothing in this section modifies
				the authority of a Federal, State, or local government to regulate land
				use.
									(2)Participation
				of private property ownersNothing in this section requires the
				owner of any private property to participate in the program.
									(k)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
								.
					6002.Development
			 of National priorities and State forest plansThe Cooperative Forestry Assistance Act of
			 1978 is amended—
					(1)by redesignating section 20 (16 U.S.C.
			 2114) as section 21; and
					(2)by inserting
			 after section 19 (16 U.S.C. 2113) the following:
						
							20.Development of
				national priorities and State forest plans
								(a)National
				prioritiesNot later than 1 year after the date of enactment of
				this section, the Secretary, in coordination with appropriate Federal agencies,
				shall develop national priorities for the conservation of the privately owned
				forest land of the United States that include a description of—
									(1)the most pressing
				threats to the sustainability, management, and conservation of the privately
				owned forest land of the United States; and
									(2)the expected
				roles of Federal agencies and the conservation and forest programs of the
				Department of Agriculture in partnering with States and private landowners to
				address identified threats to the privately owned forest land of the United
				States.
									(b)State forest
				plansNot later than 3 years after the date of enactment of this
				section, the State forester of each State, in consultation with stakeholders,
				conservationists, wildlife agencies, and other appropriate agencies of the
				State of the State forester, shall develop a State forest plan that includes a
				description of—
									(1)threats to the
				sustainability, management, and conservation of privately owned forest land of
				the State, with particular emphasis on any threat that is—
										(A)included in the
				national priorities developed by the Secretary, in coordination with
				appropriate Federal agencies, under subsection (a); and
										(B)relevant to the
				State for which the State forest plan is developed;
										(2)goals and
				strategies—
										(A)to address any
				identified threat to the privately owned forest land of the State; and
										(B)to maintain the
				productivity and capacity of forest resources in the State, including the means
				by which the coordinated application of the conservation and forest programs of
				the Department of Agriculture could address relevant threats and support
				private landowners; and
										(3)a program to
				monitor and measure any progress made by the Federal Government and the States
				toward reaching each goal and implementing each strategy included in the State
				forest plan developed under this section.
									(c)AppropriationsThere
				is authorized to be appropriated to carry out this section $10,000,000 for each
				of fiscal years 2008 through
				2010.
								.
					BHealthy Forests
			 Restoration Act of 2003
				6011.Healthy
			 forests reserve program
					(a)Methods of
			 enrollmentSection 502(f)(1) of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6572(f)(1)) is amended by striking subparagraph (C) and
			 inserting the following:
						
							(C)a permanent
				easement.
							.
					(b)FundingSection
			 508 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578) is amended
			 to read as follows:
						
							508.Funding for
				healthy forests reserve program
								(a)Funding
									(1)In
				generalOn October 1, 2007, and on each October 1 thereafter
				through October 1, 2013, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary of
				Agriculture to carry out this title $50,000,000.
									(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this title the funds transferred under
				paragraph (1), without further appropriation.
									(b)Section
				11 capThe use of Commodity
				Credit Corporation funds under subsection (a) to provide technical assistance
				under the healthy forests reserve program shall not be considered an allotment
				or fund transfer from the Commodity Credit Corporation for purposes of the
				limitation on expenditures for technical assistance imposed by section 11 of
				the Commodity Credit Corporation Charter Act (15 U.S.C.
				714i).
								.
					VIIEnergy
			7001.Definition of
			 biomassSection 9001(3)(B)(i)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(3)(B)(i))
			 is amended by inserting and crop waste after agricultural
			 crops.
			7002.Federal
			 procurement of biobased productsSection 9002(k)(2)(A) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8102(k)(2)(A)) is amended by
			 striking$1,000,000 for each of fiscal years 2002 through 2007
			 and inserting $10,000,000 for each of fiscal years 2008 through
			 2013.
			7003.Biorefinery
			 development grantsSection
			 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended by striking subsection (h) and inserting the following:
				
					(h)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $100,000,000 for each of fiscal years 2008 through 2013, to
				remain available until
				expended.
					.
			7004.Energy audit
			 and renewable energy development programSection 9005 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8105) is amended by striking subsection (i)
			 and inserting the following:
				
					(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $25,000,000 for each of fiscal years 2008 through
				2013.
					.
			7005.Renewable
			 energy systems and energy efficiency improvementsSection 9006 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8106) is amended—
				(1)in subsection (c), by adding at the end the
			 following:
					
						(3)PriorityIn
				making loans and grants under this section, the Secretary shall give priority
				to activities that, as determined by the Secretary—
							(A)are undertaken
				jointly by more than 1 eligible entity in a local community;
							(B)involve direct
				cooperation between 2 or more eligible entities; or
							(C)otherwise foster
				community or cooperative approaches to renewable energy and energy efficiency
				development.
							;
				
				(2)by striking subsection (f);
				(3)by redesignating
			 subsection (e) as subsection (f);
				(4)by inserting
			 after subsection (d) the following:
					
						(e)Production-based
				incentive in lieu of grant
							(1)In
				generalIn addition to the authority under subsection (a), to
				encourage the production of electricity from renewable energy systems, the
				Secretary shall, on the request of an eligible applicant under this section,
				make production-based payments to the applicant in lieu of a grant.
							(2)ContingencyPayments
				under paragraph (1) shall be contingent on documented energy production and
				sales from the renewable energy system to a third party.
							(3)LimitationThe
				total net present value of a production-based incentive may not exceed the
				lesser of—
								(A)25 percent of the
				eligible project costs; and
								(B)any other limits
				that the Secretary establishes by rule or
				guidance.
								;
				and
				(5)by adding at the
			 end the following:
					
						(g)Funding
							(1)Commodity
				Credit CorporationOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section—
								(A)$60,000,000 for
				fiscal year 2008;
								(B)$90,000,000 for
				fiscal year 2009;
								(C)$130,000,000 for
				fiscal year 2010;
								(D)$180,000,000 for
				fiscal year 2011; and
								(E)$250,000,000 for
				each of fiscal years 2012 and 2013.
								(2)Availability of
				fundsFunds made available under paragraph (1) shall remain
				available until
				expended.
							.
				7006.Biomass
			 research and development
				(a)Distribution of
			 funding by and within each technical areaSection 307(g) of the Biomass Research and
			 Development Act of 2000 (7 U.S.C. 8606(g)) is amended in paragraphs (2) and (3)
			 by striking 2010 each place it appears and inserting
			 2013.
				(b)FundingSection
			 310 of the Biomass Research and Development Act of 2000 (7 U.S.C. 8609) is
			 amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this title $25,000,000 for each of fiscal years 2008 through
				2013.
							;
				and
					(2)by adding at the
			 end the following:
						
							(c)Availability of
				fundsFunds made available under subsections (a) and (b) shall
				remain available until
				expended.
							.
					7007.Cooperative
			 research and extension projectsThe Agricultural Risk Protection Act of 2000
			 is amended—
				(1)in section 221 (7 U.S.C. 6711), by striking
			 2007 each place it appears and inserting 2013;
			 and
				(2)by inserting
			 after section 227 (Public Law 106–224; 114 Stat. 409) the following:
					
						228.Cooperative
				research and extension projects for carbon cycle, renewable energy, and climate
				change in the Northeast and Mid-Atlantic
							(a)In
				generalThe Secretary shall use $15,000,000 to provide grants to
				the eligible universities described in subsection (b) for the conduct of
				research on carbon cycle, renewable energy, and climate change.
							(b)Eligible
				universitiesThe eligible universities referred to in subsection
				(a) are—
								(1)Cornell
				University;
								(2)the University of
				the District of Columbia; and
								(3)public
				universities in the following States:
									(A)Connecticut.
									(B)Delaware.
									(C)Maine.
									(D)Maryland.
									(E)Massachusetts.
									(F)New
				Hampshire.
									(G)New
				Jersey.
									(H)New York.
									(I)Pennsylvania.
									(J)Rhode
				Island.
									(K)Vermont.
									(L)Virginia.
									(c)UseThe
				universities described in subsection (b) shall use funds made available under
				this section—
								(1)to conduct
				research to improve the scientific basis of using land management practices to
				increase soil carbon sequestration, including research on the use of new
				technologies to increase carbon cycle effectiveness, such as biotechnology and
				nanotechnology;
								(2)to enter into
				partnerships to identify, develop, and evaluate agricultural best practices,
				including partnerships between—
									(A)Federal, State,
				or private entities; and
									(B)the Department of
				Agriculture;
									(3)to develop
				necessary computer models to predict and assess the carbon cycle;
								(4)to estimate and
				develop mechanisms to measure carbon levels made available as a result
				of—
									(A)voluntary Federal
				conservation programs;
									(B)private and
				Federal forests; and
									(C)other land
				uses;
									(5)to develop
				outreach programs, in coordination with Extension Services, to share
				information on carbon cycle and agricultural best practices that is useful to
				agricultural producers;
								(6)to conduct
				research on the effects of increased greenhouse gases and global warming on
				agriculture in the Northeast and Mid-Atlantic regions; and
								(7)to conduct
				studies of the potential for production of—
									(A)ethanol and other
				biofuels from cellulosic materials produced in the Northeast and Mid-Atlantic
				regions;
									(B)electricity
				produced from cellulosic materials produced in the Northeast and Mid-Atlantic
				regions; and
									(C)natural gas
				produced from agricultural waste and animal waste produced in the Northeast and
				Mid-Atlantic regions.
									(d)Administrative
				costsNot more than 3 percent of the funds made available under
				subsection (a) may be used by the Secretary to pay administrative costs
				incurred in carrying out this section.
							(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2008 through
				2013.
							.
				7008.Industrial
			 site redevelopment through cellulosic programSection 9010 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8108) is amended—
				(1)by striking the
			 section enumerator and the heading and inserting the following:
					
						9010.Industrial
				site redevelopment through cellulosic
				program
						;
				(2)in subsection
			 (a)—
					(A)by striking
			 paragraph (1);
					(B)by redesignating
			 paragraph (2) as paragraph (1);
					(C)by inserting
			 after paragraph (1) (as redesignated by subparagraph (B)) the following:
						
							(2)BiofuelThe
				term biofuel means—
								(A)biodiesel;
								(B)fuel grade
				ethanol; and
								(C)other liquid
				transportation
				fuels.
								;
					(D)in paragraph
			 (3)—
						(i)by
			 striking subparagraph (A) and inserting the following:
							
								(A)residue and waste
				material from the production of agricultural crops (such as wheat and rice
				straw, corn stover, sugar bagasse, and trimmings from fruits and tree
				nuts);
								;
				and
						(ii)in
			 subparagraph (D), by striking bioenergy and inserting
			 biofuel; and
						(E)by striking
			 paragraph (4) and inserting the following:
						
							(4)Eligible
				producerThe term eligible producer means a producer
				that operates an eligible project.
							(5)Eligible
				projectThe term eligible project means a project
				that uses an eligible site for the industrial production of biofuel directly
				from an eligible commodity.
							(6)Eligible
				site
								(A)In
				generalThe term eligible site means—
									(i)an active
				industrial or processing facility (such as a distillery, ethanol plant, or
				paper mill); or
									(ii)a site on which
				an industrial or processing facility that is no longer in active use is
				located.
									(B)InclusionsThe
				term eligible site includes any land contiguous with and
				immediately surrounding a facility or site described in subparagraph
				(A).
								(7)ProgramThe
				term program means the Industrial Site Redevelopment through
				Cellulosic Program established by subsection
				(b)(1).
							;
				and
					(3)by striking
			 subsections (b) and (c) and inserting the following:
					
						(b)Industrial site
				redevelopment through cellulosic program
							(1)EstablishmentThere
				is established in the Department of Agriculture the Industrial Site
				Redevelopment through Cellulosic Program.
							(2)PurposeThe
				purpose of the program is to stimulate the conversion of existing industrial
				infrastructure into advanced cellulosic biofuel production facilities
				to—
								(A)diversify fuel
				options;
								(B)stimulate rural
				development; and
								(C)provide new
				markets for agricultural goods and byproducts.
								(3)Grants, loans,
				and loan guarantees
								(A)In
				generalUnder the program, the Secretary may provide grants,
				loans, and loan guarantees to eligible producers for—
									(i)the purchase of
				equipment for an eligible project;
									(ii)the purchase of
				construction or related services for an eligible project; and
									(iii)the
				construction of infrastructure for an eligible project.
									(B)Limitations
									(i)GrantsThe
				maximum amount of a grant provided to any 1 eligible producer under
				subparagraph (A) shall be not more than $25,000,000.
									(ii)Total
				assistanceThe total amount of grants, loans, and loan guarantees
				provided to any 1 eligible producer under subparagraph (A) shall be not more
				than $50,000,000.
									(C)Matching
				fundsAn eligible producer that receives a grant under the
				program shall provide matching funds from non-Federal sources in an amount that
				is at least equal to the amount of the grant.
								(4)Producer
				payments in lieu of grants
								(A)In
				generalIn lieu of a grant provided under the program, the
				Secretary may make an annual payment to an eligible producer that provides up
				to $2 for each gallon of biofuel produced by the eligible producer during
				applicable year.
								(B)Limitations
									(i)PaymentsThe
				total amount of producer payments provided under subparagraph (A) shall be not
				more than $25,000,000.
									(ii)All forms of
				assistanceThe total amount of producer payments, grants, loans,
				and loan guarantees provided to eligible producers under the program shall be
				not more than $50,000,000.
									(5)Other
				requirementsTo be eligible to receive a grant, loan, loan
				guarantee, or payment under the program, an eligible producer shall meet other
				requirements of Federal law (including regulations) applicable to—
								(A)the production of
				bioenergy; and
								(B)the provision of
				assistance from the Department of Agriculture.
								(c)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $150,000,000 for each of fiscal years 2008 through 2013, to
				remain available until
				expended.
						.
				7009.Farm and
			 ranch energy efficiency rebate program
				(a)DefinitionsIn
			 this section:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a State energy or
			 agriculture office;
						(B)a nonprofit
			 State-based energy efficiency or renewable energy organization that uses public
			 funds provided directly by, or under contract with, a State agency;
						(C)any other
			 nonprofit organization with a demonstrated ability to administer a statewide
			 energy efficiency or renewable energy rebate program; or
						(D)a consortium of
			 entities described in subparagraphs (A) through (C).
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(b)GrantsThe
			 Secretary shall provide competitive grants to eligible entities to provide
			 rebates to agricultural producers, rural school districts, and rural small
			 businesses that—
					(1)purchase
			 renewable energy systems; or
					(2)make energy
			 efficiency improvements.
					(c)Merit
			 review
					(1)In
			 generalThe Secretary shall establish a merit review process to
			 review applications for grants under this section.
					(2)RequirementsIn
			 reviewing the application of an eligible entity for a grant under this section,
			 the Secretary shall consider—
						(A)the experience
			 and expertise of the eligible entity in establishing and administering a
			 statewide clean energy rebate program;
						(B)the annual
			 projected energy savings or production increases from the proposed
			 program;
						(C)the projected
			 environmental benefits from the proposed program; and
						(D)other appropriate
			 factors, as determined by the Secretary.
						(d)Rebate
			 amountThe amount of a rebate provided from a grant under this
			 section shall not exceed the lesser of—
					(1)$10,000;
			 or
					(2)50 percent of the
			 cost incurred in—
						(A)purchasing a
			 renewable energy system; or
						(B)making an energy
			 efficiency improvement.
						(e)Maintenance of
			 effortAn eligible entity that receives a grant under subsection
			 (b) shall provide assurances to the Secretary that any funds provided to the
			 entity under this subsection will be used only to supplement, not to supplant,
			 the amount of Federal, State, and local funds otherwise expended for rebate
			 programs.
				(f)FundingOf
			 the funds of the Commodity Credit Corporation, the Secretary shall use to carry
			 out this section $10,000,000 for each of fiscal years 2008 through 2013, to
			 remain available until expended.
				7010.Alternative
			 uses for biofuel byproducts
				(a)DefinitionsIn
			 this section:
					(1)BioenergyThe
			 term bioenergy means heat or electricity produced from—
						(A)solar panels or
			 concentrators;
						(B)wind capturing
			 devices;
						(C)small-scale
			 hydroelectric devices;
						(D)methane and other
			 biodigesters;
						(E)landfill
			 digesters;
						(F)biomass;
			 or
						(G)waste materials
			 from cropping or livestock production.
						(2)BiofuelThe
			 term biofuel means—
						(A)biodiesel;
						(B)fuel grade
			 ethanol; and
						(C)other liquid
			 transportation fuels.
						(3)ByproductThe
			 term byproduct includes—
						(A)any solid,
			 gaseous, or liquid matter produced from the biofuel or bioenergy production
			 process that may be converted to food, feed, fiber, or energy;
						(B)unused
			 electricity, energy, or heat produced from the biofuel or bioenergy production
			 process; and
						(C)unused solid,
			 gaseous, or liquid materials not consumed during the biofuel or bioenergy
			 production process.
						(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(b)GrantsThe
			 Secretary shall provide grants to the eligible universities described in
			 subsection (b) for the conduct of research on alternative uses for byproducts
			 produced from the biofuel or bioenergy production process.
				(c)Eligible
			 universitiesThe eligible universities referred to in subsection
			 (a) are—
					(1)Cornell
			 University;
					(2)the University of
			 the District of Columbia; and
					(3)public
			 universities in the following States:
						(A)Connecticut.
						(B)Delaware.
						(C)Maine.
						(D)Maryland.
						(E)Massachusetts.
						(F)New
			 Hampshire.
						(G)New
			 Jersey.
						(H)New York.
						(I)Pennsylvania.
						(J)Rhode
			 Island.
						(K)Vermont.
						(L)Virginia.
						(d)Maximum grant
			 amountThe amount of a grant provided to any 1 eligible
			 institution under this section for a fiscal year shall not exceed an amount
			 equal to the lesser of—
					(1)$1,000,000;
			 or
					(2)10 percent of the
			 funds made available to carry out this section for the fiscal year.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2008 through 2013.
				7011.National net
			 metering for farm energy
				(a)Adoption of
			 StandardSection 111(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2621(d)) is amended by striking paragraph (11) and
			 inserting the following:
					
						(11)Net
				meteringOn the request of any electric consumer served by an
				electric utility, the electric utility shall make available to the electric
				consumer net metering as provided in section
				115(j).
						.
				(b)Special Rules
			 for Net MeteringSection 115 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2625) is amended by adding at the end the
			 following:
					
						(j)Net
				Metering
							(1)DefinitionsIn
				this subsection:
								(A)Eligible
				on-site generating facilityThe term eligible on-site
				generating facility means—
									(i)a
				facility on the site of a residential electric consumer with a maximum
				generating capacity of 25 kilowatts or less; and
									(ii)a facility on
				the site of a commercial electric consumer with a maximum generating capacity
				of 1,000 kilowatts or less that is fueled solely by a renewable energy
				resource.
									(B)Net metering
				serviceThe term net metering service means service
				to an electric consumer, as provided in section 111(d)(11), under which
				electric energy generated by that electric consumer from an eligible on-site
				generating facility and delivered to the local distribution facilities may be
				used to offset electric energy provided by the electric utility to the electric
				consumer during the applicable billing period.
								(C)Renewable
				energy resourceThe term renewable energy resource
				means—
									(i)solar, wind,
				biomass, geothermal, or wave energy;
									(ii)landfill
				gas;
									(iii)energy produced
				from livestock waste;
									(iv)energy produced
				from a biodigester;
									(v)fuel cells;
				and
									(vi)a combined heat
				and power system.
									(2)Net metering
				serviceFor the purposes of undertaking the consideration and
				making the determination with respect to the standard concerning net metering
				established by section 111(d)(11), the term net metering service
				means a service provided in accordance with this subsection.
							(3)Charges by an
				electric utilityAn electric utility—
								(A)shall charge the
				owner or operator of an on-site generating facility rates and charges that are
				identical to those that would be charged other electric consumers of the
				electric utility in the same rate class; and
								(B)shall not charge
				the owner or operator of an on-site generating facility any additional standby,
				capacity, interconnection, or other rate or charge.
								(4)Measurement of
				quantitiesAn electric utility that sells electric energy to the
				owner or operator of an on-site generating facility shall measure the quantity
				of electric energy produced by the on-site facility and the quantity of
				electric energy consumed by the owner or operator of an on-site generating
				facility during a billing period in accordance with reasonable metering
				practices.
							(5)Quantity sold
				in excess of quantity suppliedIf the quantity of electric energy
				sold by the electric utility to an on-site generating facility exceeds the
				quantity of electric energy supplied by the on-site generating facility to the
				electric utility during the billing period, the electric utility may bill the
				owner or operator for the net quantity of electric energy sold, in accordance
				with reasonable metering practices.
							(6)Quantity
				supplied in excess of quantity soldIf the quantity of electric
				energy supplied by the on-site generating facility to the electric utility
				exceeds the quantity of electric energy sold by the electric utility to the
				on-site generating facility during the billing period—
								(A)the electric
				utility may bill the owner or operator of the on-site generating facility for
				the appropriate charges for the billing period in accordance with paragraph
				(5); and
								(B)the owner or
				operator of the on-site generating facility shall be credited for the excess
				kilowatt-hours generated during the billing period with a kilowatt-hour credit
				appearing on the bill for the following billing period.
								(7)Compliance with
				standardsAn eligible on-site generating facility and net
				metering system used by an electric consumer shall meet all applicable safety,
				performance, reliability, and interconnection standards established by the
				National Electrical Code, the Institute of Electrical and Electronics
				Engineers, and Underwriters Laboratories.
							(8)RequirementsThe
				Commission, after consultation with State regulatory authorities and
				unregulated electric utilities, and after notice and opportunity for comment,
				may promulgate additional control and testing requirements for on-site
				generating facilities and net metering systems that the Commission determines
				are necessary to protect public safety and system reliability.
							(9)State
				authorityAn electric utility must provide net metering services
				to electric consumers until the cumulative generating capacity of net metering
				systems equals 10.0 percent of the peak demand of the utility during the most
				recent calendar year.
							(10)Additional
				state requirementsNothing in this subsection precludes a State
				from imposing additional requirements regarding the amount of net metering
				available within a State consistent with the requirements of this
				section.
							.
				VIIIHealth
			 diets
			8001.Expansion of
			 fresh fruit and vegetable programSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended—
				(1)in subsection
			 (g)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking July 2004 and
			 inserting July 2007; and
						(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
							
								(A)100 elementary
				schools or secondary schools in each State;
								(B)additional
				elementary schools or secondary schools in each State, in accordance with the
				proportion that—
									(i)the total student
				population of the State; bears to
									(ii)the total
				student population of all States;
				and
									;
						(B)in paragraph
			 (3)(A), by striking paragraph (1)(B) and inserting
			 paragraph (1);
					(C)in subparagraphs
			 (A) and (B) of paragraph (5) by striking 2008 each place it
			 appears and inserting 2011; and
					(D)in paragraph
			 (6)(B)—
						(i)in
			 clause (i)—
							(I)by striking
			 October 1, 2004 and inserting October 1, 2007;
			 and
							(II)by striking
			 $9,000,000 and inserting $300,000,000; and
							(ii)by
			 adding at the end the following:
							
								(iii)Administrative
				expensesFor fiscal year 2008 and each fiscal year thereafter, of
				amounts made available to carry out this subsection, the Secretary may use not
				more than 1 percent for administrative expenses of carrying out this
				subsection.
								(iv)State
				administrative costs
									(I)In
				generalSubject to subclause (II), for fiscal year 2008 and each
				fiscal year thereafter, of amounts made available to a State to carry out this
				subsection, the State may use not more than 5 percent for administrative
				expenses of carrying out this subsection.
									(II)RequirementTo
				be eligible to use funds under subclause (I), a State shall submit to the
				Secretary a plan indicating the manner in which the State intends to use the
				funds.
									(v)Federal
				requirementsNot later than 1 year after the date of enactment of
				this clause, and periodically thereafter as the Secretary determines to be
				appropriate, the Secretary shall establish requirements for States in
				administering this subsection.
								;
				and
						(2)in subsection
			 (i)(2), by striking such sums as are necessary and all that
			 follows through the period at the end and inserting to carry out this
			 subsection $20,000,000 for each of fiscal years 2008 through
			 2013..
				8002.Section 32
			 specialty crop purchasesSection 32 of the Act of August 24, 1935 (7
			 U.S.C. 612c), is amended—
				(1)by redesignating
			 the first through sixth sentences as subsections (a) through (f),
			 respectively;
				(2)by redesignating
			 the seventh and eighth sentences as subsections (h) and (i), respectively;
			 and
				(3)by inserting
			 after subsection (f) the following:
					
						(g)Purchase of
				agricultural commodities
							(1)In
				generalSubject to paragraph (2), for each of fiscal years 2008
				through 2013, the Secretary shall use not less than $400,000,000 of amounts
				made available to carry out this section to purchase nonbasic agricultural
				commodities (such as fruits, vegetables, and other specialty food
				crops).
							(2)Purchase of
				fresh fruits and vegetables for child nutrition programsOf
				amounts made available under paragraph (1), the Secretary shall use for the
				purchase of fresh fruits and vegetables for distribution to schools and service
				institutions in accordance with section 6(a) of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1755(a)) not less than—
								(A)$50,000,000 for
				fiscal year 2008;
								(B)$75,000,000 for
				each of fiscal years 2009 and 2010;
								(C)$100,000,000 for
				fiscal year 2011; and
								(D)$125,000,000 for
				each of fiscal years 2012 and
				2013.
								.
				8003.School
			 preference studySection 12 of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is amended by
			 adding at the end the following:
				
					(p)School
				preference study
						(1)In
				generalThe Secretary shall
				carry out a study of the preferences of elementary schools and secondary
				schools for commodity distribution, including the extent to which the schools
				prefer commodity distribution to include fresh fruits and vegetables.
						(2)ReportThe Secretary shall submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report on the results of
				the study under paragraph (1) that includes—
							(A)an analysis of any logistical issue that
				would impede efforts to increase the extent to which commodity distribution to
				schools includes the distribution of fresh fruits and vegetables; and
							(B)recommendations for improving the
				availability of fresh fruits and vegetables to
				schools.
							.
			8004.Independent
			 evaluation of commodity purchase processSection 4 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is
			 amended—
				(1)in subsection
			 (a), in the first sentence by striking 2007 and inserting
			 2013; and
				(2)by adding at the
			 end the following:
					
						(d)Independent
				evaluation of commodity purchase process
							(1)In
				generalThe Secretary shall provide for an independent evaluation
				of the process (including the statutory and regulatory authority for the
				process) by which the Secretary purchases commodities in order to reduce the
				purchase of surplus commodities from the market and to support commodity prices
				and producer income—
								(A)especially with
				respect to activities under section 32 of the Act of August 24, 1935 (7 U.S.C.
				612c); and
								(B)taking into
				consideration the importance of increasing purchases of perishable specialty
				crops.
								(2)ReportNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall submit to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
				report on the results of the evaluation under paragraph
				(1).
							.
				8005.WIC farmers'
			 market nutrition programSection 17(m)(9)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended—
				(1)in clause (i), by
			 striking 2009 and inserting 2013; and
				(2)by striking
			 clause (ii) and inserting the following:
					
						(ii)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this subsection, to remain
				available until expended—
							(I)$20,000,000 for
				fiscal year 2008;
							(II)$30,000,000 for
				fiscal year 2009;
							(III)$45,000,000 for
				fiscal year 2010;
							(IV)$60,000,000 for
				fiscal year 2011; and
							(V)not less than
				$75,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
							.
				8006.Seniors
			 farmers’ market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)EstablishmentOf
				funds available to the Commodity Credit Corporation, the Secretary of
				Agriculture (referred to in this section as the Secretary) shall
				use to carry out and expand a seniors farmers' market nutrition program—
							(1)$20,000,000 for
				fiscal year 2008;
							(2)$30,000,000 for
				fiscal year 2009;
							(3)$45,000,000 for
				fiscal year 2010;
							(4)$60,000,000 for
				fiscal year 2011; and
							(5)not less than
				$75,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
							;
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by striking and at the end;
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(4)to promote the
				transition to organic and other environmentally beneficial food production
				systems.
							;
					(3)by redesignating
			 subsection (c) as subsection (d); and
				(4)by inserting
			 after subsection (b) the following:
					
						(c)Eligible
				participants; benefits levelsRegulations issued pursuant to
				subsection (d)—
							(1)shall allow for
				participation by participants in farmers' markets, roadside stands, and
				community supported agriculture programs; and
							(2)shall not limit
				the ability of any State or regional program to set benefit levels for
				individual
				seniors.
							.
				8007.Direct-to-consumer
			 promotion programSection 6 of
			 the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended
			 by striking subsections (c) through (e) and inserting the following:
				
					(c)Eligibility
						(1)Eligible
				entitiesAn entity shall be eligible to receive a grant under the
				Program if the entity is—
							(A)2 or more
				agricultural producers or farm vendors that produce and sell products through a
				common distribution channel;
							(B)an agricultural
				cooperative or producer association or network;
							(C)a local
				government;
							(D)a nonprofit
				corporation;
							(E)a public benefit
				corporation;
							(F)an economic
				development corporation;
							(G)a regional
				farmers' market authority; or
							(H)such other entity
				as the Secretary may designate.
							(2)Eligible
				activitiesEligible direct farmer-to-consumer activities
				include—
							(A)farmers'
				markets;
							(B)roadside
				stands;
							(C)community-supported
				agriculture;
							(D)activities to
				support the use of electronic benefit transfer systems at farmers' markets and
				other direct market enterprises, if feasible;
							(E)pick-your-own
				operations;
							(F)producer-owned
				agritourism activities facilitating the direct sale of agricultural
				products;
							(G)related Internet
				and mail order sales; and
							(H)other similar
				ventures, as determined by the Secretary.
							(d)FundingThe
				Secretary shall use $25,000,000 of funds of the Commodity Credit Corporation to
				carry out this section for each of fiscal years 2008 through 2013, of which not
				less than 10 percent shall be used to support the use of electronic benefit
				transfers at farmers’
				markets.
					.
			8008.Purchases of
			 locally produced foods
				(a)FindingsCongress
			 finds that—
					(1)locally produced
			 agricultural products, as compared to products transported from distant
			 sources—
						(A)(i)are often harvested
			 closer to full ripeness; and
							(ii)can provide higher nutritional
			 quality;
							(B)can provide
			 improved ripeness, taste, and selection, which can increase rates of
			 consumption of agricultural products; and
						(C)are more
			 efficient to store, distribute, and package; and
						(2)use of local
			 produce to carry out nutrition programs—
						(A)reduces
			 dependence on foreign oil by reducing fuel consumption rates associated with
			 the production or transportation of agricultural products;
						(B)can improve the
			 ability of users of the procurement system to provide education relating to
			 nutrition, farming, sustainability, energy efficiency, and the importance of
			 local purchases to the local economy;
						(C)helps to maintain
			 a robust logistics network for agricultural product procurement; and
						(D)promotes farm,
			 business, and economic development by accessing local markets.
						(b)Program
			 improvementsSection 9(j) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended—
					(1)in paragraph (1)—
						(A)by striking In general and inserting
			 Purchases; and
						(B)by striking subparagraph (A) and inserting
			 the following:
							
								(A)allow
				institutions described in paragraph (3)(A)—
									(i)to purchase, in
				addition to other food purchases, locally produced foods for school meal
				programs, to the maximum extent practicable and appropriate; and
									(ii)to establish, in
				compliance with Federal and State procurement laws (including regulations),
				preapproved suppliers and product lists that require a comprehensive
				competitive evaluation before a supplier or product is included on the
				list;
									;
						(2)by redesignating paragraph (2) as paragraph
			 (6);
					(3)by inserting
			 after paragraph (1) the following:
						
							(2)Department of
				DefenseNotwithstanding any other provision of law, the Secretary
				of Defense may elect to use a geographic preference to purchase locally
				produced agricultural products for—
								(A)the Defense
				Supply Center Philadelphia;
								(B)the Department of
				Defense Farm to School Program;
								(C)the Department of
				Defense Fresh Fruit and Vegetable Program;
								(D)the service
				academies of the Department of Defense;
								(E)Department of
				Defense domestic dependent schools;
								(F)other Department
				of Defense schools under chapter 108 of title 10, United States Code;
								(G)commissary and
				exchange stores of the Department of Defense; and
								(H)morale, welfare,
				and recreation facilities operated by the Department of Defense.
								(3)Department of
				Agriculture and related entities
								(A)In
				generalNotwithstanding any other provision of law, the Secretary
				or the head of any school, local educational agency, or other entity, as
				applicable, may elect to use a geographic preference to purchase locally
				produced agricultural products for—
									(i)the school
				breakfast program established by section 4 of the Child Nutrition Act of 1966
				(42 U.S.C. 1773);
									(ii)the school lunch
				program established under this Act;
									(iii)the summer food
				service program for children established under section 13; and
									(iv)the child and
				adult care food program established under section 17.
									(B)ReportThe
				head of any school, local educational agency, or other entity participating in
				a program described in subparagraph (A) that makes an election under that
				subparagraph shall submit to the Secretary a report describing any case in
				which the school, local educational agency, or other entity pays an amount in
				excess of an amount equal to 10 percent more than the lowest applicable bid to
				purchase locally produced agricultural products.
								(4)Treatment of
				certain bids
								(A)In
				generalOn making an election under paragraph (2) or (3), the
				Secretary, the Secretary of Defense, or the head of any school, local
				educational agency, or other entity participating in a program described in
				paragraph (3)(A) may—
									(i)include in the
				text of any bid a description of the election;
									(ii)select any bid
				involving a locally produced agricultural product, regardless of whether the
				bid is the lowest bid relating to the agricultural product; and
									(iii)subject to
				subparagraph (B), acquire agricultural products from preapproved local and
				regional vendors and distributors authorized by the Secretary that have agreed
				to supply eligible products to the above referenced schools and service
				institutions.
									(B)RequirementsTo
				be eligible to be preapproved by the Secretary a vendor or distributor
				described in subparagraph (A)(iii) shall—
									(i)demonstrate an
				ability to supply agricultural products from local growers and
				processors;
									(ii)comply with food
				safety standards developed by the Secretary; and
									(iii)consistently
				provide agricultural products that meet standards of grade, size, freshness,
				and quality as required by the Secretary or local procurement officer.
									(C)Relation to
				State procurement lawsNothing in this paragraph precludes a
				school or service institution described in subparagraph (A) from purchasing
				agricultural products from potential local farmers in compliance with
				applicable State procurement laws.
								(5)ReviewThe
				Secretary and the Secretary of Defense shall periodically review each election
				to use a geographic preference under this subsection to prevent fraud or
				abuse.
							;
				and
					(4)in paragraph
			 (6)(A) (as redesignated by paragraph (2)), by striking 2009 and
			 inserting 2013.
					IXMiscellaneous
			AOrganic
			 Agriculture
				9001.National
			 organic certification cost-share program
					(a)In
			 generalSection 2104 of the Organic Foods Production Act of 1990
			 (7 U.S.C. 6503) is amended—
						(1)in subsection
			 (d)—
							(A)the first
			 sentence, by striking The Secretary and inserting the
			 following:
								
									(1)In
				generalThe Secretary
									;
				
							(B)in the second
			 sentence, by striking Such certifying agents and inserting the
			 following:
								
									(2)RequirementsCertifying
				agents
									;
				and
							(C)by adding at the
			 end the following:
								
									(3)National
				organic certification cost-share program
										(A)In
				generalThe Secretary, acting through the Director of the Natural
				Resources Conservation Service, shall establish a national organic
				certification cost-share program in each State to assist producers and handlers
				in the State in obtaining certification under this subsection.
										(B)Federal
				share
											(i)In
				generalSubject to clause (ii), the Secretary shall pay to each
				producer or handler participating in the program under this paragraph an amount
				equal to 75 percent of the costs incurred by the producer or handler in
				obtaining certification under this subsection, as certified to and approved by
				the Secretary.
											(ii)Maximum amount
				of paymentThe maximum amount of a payment made to a producer or
				handler under this paragraph for a fiscal year shall be $750.
											(C)Funding
											(i)In
				generalNot later than 30 days after the date of enactment of
				this paragraph, on October 1, 2007, and on each October 1 thereafter through
				October 1, 2012, out of any funds in the Treasury not otherwise appropriated,
				the Secretary of the Treasury shall transfer to the Secretary to carry out this
				section $2,500,000, to remain available until expended.
											(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further
				appropriation.
											;
				and
							(2)by adding at the
			 end the following:
							
								(e)Reimbursements
				for infrastructure necessary to implement organic practice standards
									(1)EstablishmentThe
				Secretary, acting through the Director of the Natural Resources Conservation
				Service, shall establish a program to reimburse producers for the costs
				of—
										(A)transitioning to
				organic food production; and
										(B)developing and
				implementing infrastructure and practices necessary to transition land and
				animals to meet the requirements of this title.
										(2)Plan
				submissionThe Secretary may reimburse a producer under this
				subsection only if the producer submits to the Secretary an organic transition
				plan that contains a description of—
										(A)the expected
				costs of obtaining and implementing necessary infrastructure and
				practices;
										(B)the environmental
				and economic benefits derived from the infrastructure or implementation of
				organic practice standards; and
										(C)an existing
				market or the reasonable expectation of a future market for the products the
				producer intends to produce.
										(3)Appropriate
				infrastructure and practice standardsThe Secretary shall
				reimburse producers under this subsection only for the costs of—
										(A)obtaining farm
				infrastructure necessary to implement organic practice standards (including
				livestock watering facilities, fencing, and organic pest and weed control
				measures), on the condition that the infrastructure is consistent with an
				approved plan to transition to certified organic production;
										(B)implementing
				organic livestock welfare measures, on the condition that the measures
				are—
											(i)necessary to
				implement an organic practice standard; and
											(ii)consistent with
				an approved plan to transition to certified organic production;
											(C)carrying out
				advanced organic practices, on the condition that the practices are consistent
				with an approved plan to transition to certified organic production;
										(D)obtaining
				technical assistance, including the costs of developing an approved transition
				plan under this section; and
										(E)carrying out such
				other projects and activities as the Secretary, after consultation with the
				National Organic Standards Board, determines to be appropriate.
										(4)Organic
				transition technical adviceThe Secretary shall consult with the
				National Organic Standards Board with respect to—
										(A)the elements
				required to be included in a plan approved under this subsection; and
										(B)the
				identification and recommendation of ways to facilitate the transition to
				organic production.
										(5)Maximum amount
				for transition reimbursementThe maximum amount of reimbursement
				paid to a producer for transition to organic production under this subsection
				shall be $10,000 for each fiscal year.
									(6)Eligible fiscal
				yearsA producer may receive payments under this subsection for a
				period of not more than 4 consecutive fiscal years.
									(7)Transition
				reimbursements for organic producersA certified organic producer
				participating in the national organic program under this title shall be
				eligible to receive reimbursement under this subsection to make the transition
				to organic production for new land and livestock.
									(8)Limitation on
				reimbursementsThe Secretary shall not enroll a producer under
				this subsection if, for any particular agricultural product, the producers
				currently enrolled in the program produce a quantity of that agricultural
				product that is greater than 10 percent of the quantity of that agricultural
				product produced by all producers certified under this title on the date of
				enactment of this subsection.
									(9)AppealsAn
				applicant seeking transition assistance under this subsection shall have the
				right to appeal an adverse decision by Secretary with regard to an application
				for assistance in accordance with section 275 of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6995).
									(f)Technical
				assistanceThe Secretary may provide technical assistance to
				producers to carry out subsections (d) and (e), including for use in entering
				into cooperative agreements with qualified entities under subsection (e) to
				implement the transition to organic production.
								(g)ReportingNot
				later than the first March 1 following the date of enactment of this
				subsection, and annually thereafter, the Secretary shall submit to the
				Committee on Agriculture of the House of Representatives, the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, and the National Organic
				Standards Board a report that describes—
									(1)State-by-State
				expenditures on certification under subsection (d), including the number of
				producers and handlers served by the program under that subsection;
									(2)State-by-State
				expenditures on transition assistance under subsection (e), including the
				number of producers served by the program under that subsection;
									(3)the practices
				implemented under subsection (e) as a result of assistance provided under that
				subsection; and
									(4)the effects of
				the programs under subsections (d) and (e) on organic food production,
				including any recommendations for reforms.
									(h)Funding
									(1)In
				generalNot later than 30 days after the date of enactment of
				this subsection, on October 1, 2007, and on each October 1 thereafter through
				October 1, 2012, out of any funds in the Treasury not otherwise appropriated,
				the Secretary of the Treasury shall transfer to the Secretary to carry out this
				section $35,000,000, to remain available until expended.
									(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further
				appropriation.
									.
						(b)Conforming
			 amendments
						(1)Section 2103 of
			 the Organic Foods Production Act of 1990 (7 U.S.C. 6502) is amended—
							(A)by redesignating
			 paragraphs (20) and (21) as paragraphs (21) and (22), respectively; and
							(B)by inserting
			 after paragraph (19) the following:
								
									(20)StateThe
				term State means—
										(A)a State;
										(B)the District of
				Columbia;
										(C)the Commonwealth
				of Puerto Rico; and
										(D)any other
				territory or possession of the United
				States.
										.
							(2)Section 10606 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is
			 repealed.
						BCrop
			 Insurance
				9011.Provision of
			 organic insurance programs
					(a)Expected market
			 priceSection 508(c)(5)(C) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)(5)(C)) is amended—
						(1)in clause (iii),
			 by striking or at the end;
						(2)in clause (iv),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(v)not later than
				October 1, 2009, in the case of organic commodities, shall be the expected or
				the actual organic market price of the agricultural commodity, as determined by
				the
				Corporation.
								.
						(b)Surcharge
			 prohibitionSection 508(d) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(d)) is amended by adding at the end the following:
						
							(4)Surcharge
				prohibitionThe Corporation may not require producers to pay a
				premium surcharge for using scientifically-sound, sustainable, and organic
				farming practices and
				systems.
							.
					9012.Coverage area
			 flexibilitySection 508(a) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(a)) is amended by adding at the
			 end the following:
					
						(9)Coverage area
				flexibilityNotwithstanding any other provision of this title, in
				providing insurance under this title, the Corporation shall provide flexibility
				to producers to separate insurance units for each Farm Service Agency tract or
				to use section equivalents where mile-square section surveys are not in
				effect.
						.
				9013.Crop
			 insurance incentives for beginning farmers and ranchersSection 508(e) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(e)) is amended—
					(1)in paragraph (2), in the matter before
			 subparagraph (A), by striking paragraph (4) and inserting
			 paragraphs (4) and (6); and
					(2)by adding at the end the following:
						
							(6)Beginning
				farmers and ranchers
								(A)In
				generalThe percentage of the premium paid by the Corporation
				under subparagraphs (B) through (G) of paragraph (2), shall be increased by 50
				percent for a beginning farmer or rancher (as defined in section 7405(a) of the
				Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(a))) during the
				first year of farming or ranching operations.
								(B)Subsequent
				yearsFor each of the 5 years subsequent to the first year of
				farming or ranching, the percentage of the premium calculated in accordance
				with subparagraph (A) shall be decreased by 10
				percent.
								.
					9014.Crop
			 insurance appeals for denial of claimsSection 508(j)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(j)(2)) is amended—
					(1)in subparagraph
			 (A)—
						(A)by striking
			 subparagraph (B) and inserting subparagraphs (B) and
			 (C); and
						(B)by striking
			 only;
						(2)by adding at the
			 end the following:
						
							(C)Alternative
				claims procedureThe Secretary shall establish alternative claims
				procedures—
								(i)under which the
				Corporation, or an approved insurance provider, can settle appeals for denied
				claims; and
								(ii)that uses the
				State committee of the Farm Service Agency as a third-party
				arbiter.
								.
					9015.Expanded
			 coverage based on historical dataSection 522(d)(3) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(d)(3)) is amended—
					(1)in subparagraph (F), by striking
			 and at the end;
					(2)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the end the following:
						
							(H)to develop
				policies or other risk management tools that provide protection for all crops
				or commodities produced commercially within each county, using the historical
				production of the producers as the basis for
				protection.
							.
					9016.Reauthorization,
			 expansion, and improvement of adjusted gross revenue insurance pilot
			 program
					(a)ReauthorizationSection
			 523(e)(1) of the Federal Crop Insurance Act (7 U.S.C. 1523(e)(1)) is amended by
			 striking 2004 reinsurance year and inserting 2013
			 reinsurance year.
					(b)ExpansionSection
			 523(e)(2)(A) of the Federal Crop Insurance Act (7 U.S.C. 1523(e)(2)(A)) is
			 amended by striking the Corporation and all that follows through
			 Pennsylvaniaand inserting the Corporation shall include
			 in the adjusted gross revenue insurance pilot programs for each of the 2008
			 through 2013 reinsurance years all counties and States that meet the criteria
			 for selection..
					(c)Specific policy
			 improvementsSection 523(e) of the Federal Crop Insurance Act (7
			 U.S.C. 1523(e)) is amended by adding at the end the following:
						
							(3)Specific
				requirementsIn carrying out the pilot program under this
				subsection, the Corporation shall, to the maximum extent practicable—
								(A)offer higher
				coverage levels, including an 85 percent coverage level with an 100 percent
				payment rate;
								(B)in order to
				maintain adequate coverage levels during low income years, provide a 10-percent
				floor to declines in the 5-year income history of a producer, which is used to
				determine coverage levels;
								(C)include crop
				insurance payments and noninsured crop disaster assistance as allowable income
				in the 5-year average income history of a producer, used in determining premium
				rates;
								(D)conduct
				additional analysis to more accurately reflect the risk of producing dairy and
				livestock;
								(E)provide clear and
				accurate information regarding the coverage and inventory rules for commodities
				with carryover inventory, including Christmas trees, shellfish, nursery crops,
				and livestock;
								(F)include the
				perils of quarantine and bio-terrorism as insurable causes of loss;
								(G)establish local
				market value for direct marketers by using the best available estimate from
				direct marketers rather than commercial buyers;
								(H)require that the
				value for estimating the revenue for the intention report of producers for the
				current year be determined at the time the intentions report is filed;
				and
								(I)provide coverage
				levels that accurately reflect the risk of a producer under conditions of
				increasing intended revenue.
								(4)Exclusion from
				income requirementEffective beginning on the date of enactment
				of this paragraph, the Corporation shall eliminate any single crop income
				requirement that excludes potatoes from the pilot program.
							(5)Covered
				animalsEffective beginning on the date of enactment of this
				paragraph, the Corporation shall revise the definition of animals
				that are eligible for coverage under the pilot program to ensure that the
				definition includes—
								(A)animals in
				production agriculture;
								(B)fryers and
				shellfish from licensed commercial producers under the local approving
				authority in a certified growing area; and
								(C)livestock grown
				under contract, if the producer can demonstrate an insurable interest in the
				livestock.
								(6)Beginning
				farmers and ranchersThe Corporation shall provide opportunities
				for beginning farmers and ranchers (as defined in section 7405(a) of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(a))) to participate
				in the adjusted gross revenue insurance pilot program, including by providing
				premium rates to be established based on the historical information of similar
				farms and ranches.
							(7)Small farmers
				and ranchersThe Corporation shall develop a small farm revenue
				assurance pilot program to provide small farmers and ranchers (as defined by
				the Secretary) with access to streamlined, reasonably-priced risk management
				products.
							(8)Equitable
				treatment of all income tax filersThe Corporation shall revise
				program requirements to ensure that producers that have a taxable year other
				than the calendar year are treated equitably to calendar year tax filers,
				including requirements for—
								(A)payment of
				premiums during or after the insurance year; and
								(B)multiple years of
				the intention report of a producer.
								(9)Commodities
				produced for feedThe Corporation shall revise program
				requirements to include commodities produced for on-farm feed as an intended
				commodity.
							.
					9017.Agricultural
			 management assistance programSection 524(b)(4)(B)) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(b)(4)(B)) is amended—
					(1)in clause
			 (ii)—
						(A)by striking
			 fiscal years 2003 through 2007 and inserting fiscal years
			 2008 through 2013; and
						(B)by striking
			 $20,000,000 and inserting $40,000,000; and
						(2)in clause
			 (iii)—
						(A)by striking
			 fiscal years 2004 through 2007 and inserting fiscal years
			 2008 through 2013;
						(B)in subclause (I),
			 by striking $14,000,000 and inserting
			 $19,000,000;
						(C)in subclause
			 (II), by striking $1,000,000 and inserting
			 $2,000,000; and
						(D)in subclause
			 (III), by striking $5,000,000 and inserting
			 $19,000,000.
						9018.Education and
			 risk management assistanceSection 524(a)(3)(C) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(a)(3)(C)) is amended by striking
			 2-year and inserting 3-year.
				CGeneral
			 Provisions
				9021.Colony
			 collapse disorderThe
			 Secretary, acting through the Administrator of the Agricultural Research
			 Service, shall use not less than $250,000,000 during the 10-year period
			 beginning on the date of enactment of this Act to carry out a study of
			 honeybees and the 1 or more causes of colony collapse disorder.
				9022.100-percent
			 exclusion of gain on sales of conservation easements on farmland to eligible
			 entities for conservation purposes
					(a)In
			 generalPart I of subchapter P of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to treatment of capital gains) is amended by
			 adding at the end the following new section:
						
							1203.100-percent
				exclusion of gain on sales of conservation easements on farmland to eligible
				entities for conservation purposes
								(a)ExclusionGross
				income shall not include 100 percent of any gain from the sale of any
				conservation easement that is evidenced by a permanent deed restriction and
				that requires that the eligible farmland subject to the deed restriction be
				made available for agricultural production if such eligible farmland was owned
				by the taxpayer or a member of the taxpayer's family (as defined in section
				2032A(e)(2)) at all times during the 3-year period ending on the date of the
				sale.
								(b)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
									(1)any agency of the
				United States or of any State or local government, or
									(2)any other
				organization that—
										(A)is organized and
				at all times operated principally for 1 or more of the conservation purposes
				specified in clause (i), (ii), or (iii) of section 170(h)(4)(A),
										(B)is described in
				section 501(c)(3) and exempt from tax under section 501(a), and
										(C)meets the
				requirements of—
											(i)section
				509(a)(2), or
											(ii)section
				509(a)(3) and is controlled by an organization described in section
				509(a)(2).
											(c)Eligible
				farmlandFor purposes of this section—
									(1)Eligible
				farmlandThe term eligible farmland means farmland
				comprised of at least 50 percent of any combination of prime, unique, or
				statewide or locally important farmland.
									(2)FarmlandThe
				term farmland includes all land capable of being used for
				agricultural production.
									(3)Prime
				farmlandThe term prime farmland means farmland that
				has the best combination of physical and chemical characteristics for producing
				food, feed, fiber, forage, oilseed, and other agricultural crops with minimum
				inputs of fuel, fertilizer, pesticides, and labor, and without intolerable soil
				erosion, as determined by the Secretary of Agriculture. Such term includes
				farmland that possesses the characteristics described in the preceding
				sentence, but is being used currently to produce livestock and timber. Such
				term does not include farmland already in or committed to urban development or
				water storage.
									(4)Unique
				farmlandThe term unique farmland means farmland,
				other than prime farmland, that is used for production of specific high-value
				food and fiber crops, as determined by the Secretary of Agriculture. Such term
				includes farmland with the special combination of soil quality, location,
				growing season, and moisture supply needed to economically produce sustained
				high quality or high yields of specific crops when treated and managed
				according to acceptable farming methods, including such crops as citrus, tree
				nuts, olives, cranberries, fruits, and vegetables.
									(5)Statewide or
				locally important farmlandThe term statewide or locally
				important farmland means farmland, other than prime or unique farmland,
				that is of statewide or local importance for the production of food, feed,
				fiber, forage, or oilseed crops, as determined by the appropriate State or unit
				of local government agency or agencies, and that the Secretary of Agriculture
				determines should be considered as such farmland for purposes of this
				section.
									.
					(b)Conforming
			 amendmentThe table of sections for part I of subchapter P of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
						
							
								Sec. 1203. 100-percent
				exclusion of gain on sales of development rights or conservation easements on
				farmland to eligible entities for conservation
				purposes.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 occurring on or after the date of the enactment of this Act.
					
